Exhibit 10.1

CONVEYANCE OF NET PROFITS INTERESTS

AND OVERRIDING ROYALTY INTEREST

This Conveyance of Net Profits Interests and Overriding Royalty Interest (as may
be amended, supplemented or otherwise modified from time to time, this
“Conveyance”) has been executed on June 15, 2012 (the “Execution Date”), but is
made effective as of the Effective Time (as defined below), from Pacific Coast
Energy Company LP, a Delaware limited partnership (“Grantor”) to The Bank of New
York Mellon Trust Company, N.A., with offices at 919 Congress Avenue, Suite 500,
Austin, Texas 78701, Attention: Michael J. Ulrich, as trustee (“Trustee”),
acting not in its individual capacity but solely as trustee of the Pacific Coast
Oil Trust (the “Trust”), a statutory trust created under the Delaware Statutory
Trust Act as of January 3, 2012 (such Trust being the “Grantee”).

Grantor and Grantee are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.” Capitalized terms used in this Conveyance
shall have the respective meanings ascribed to them in Article II.

ARTICLE I

GRANT OF NET PROFITS INTERESTS

AND OVERRIDING ROYALTY INTEREST

For and in consideration of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration to Grantor paid by Grantee, the receipt and sufficiency
of which are hereby acknowledged by Grantor, Grantor has bargained, sold,
granted, conveyed, transferred, assigned, set over, and delivered, and by this
Conveyance does hereby bargain, sell, grant, convey, transfer, assign, set over,
and deliver unto Grantee, its successors and assigns, effective as of the
Effective Time, (i) the Developed Properties Net Profits Interest, which shall
be calculated in accordance with the provisions of Article IV and payable solely
out of the Developed Properties Net Profits, all as more fully provided
hereinbelow; (ii) the Remaining Properties Net Profits Interest, which shall be
calculated in accordance with the provisions of Article IV and payable solely
out of the Remaining Properties Net Profits, all as more fully provided
hereinbelow; and (iii) the Overriding Royalty Interest, which shall be
calculated and paid in accordance with the provisions of Article IV and payable
solely out of the balance in the Overriding Royalty Account, all as more fully
provided hereinbelow.

TO HAVE AND TO HOLD the Developed Properties Net Profits Interest and the
Remaining Properties Net Profits Interest, and the Overriding Royalty Interest,
together with all and singular the rights and appurtenances thereto in anywise
belonging, unto Grantee, its successors and assigns, subject, however, to the
following terms and provisions:

ARTICLE II

INTERPRETATION; DEFINITIONS

Section 2.1 Interpretation. All references in this Conveyance to Exhibits,
Articles, Sections, subsections, clauses and other subdivisions refer to the
corresponding Exhibits, Articles, Sections, subsections, clauses and other
subdivisions of or to this Conveyance unless expressly provided otherwise.
Titles or headings appearing at the beginning of any Exhibits,



--------------------------------------------------------------------------------

Articles, Sections, subsections, clauses and other subdivisions of this
Conveyance are for convenience only, do not constitute any part of this
Conveyance and shall be disregarded in construing the language hereof. The words
“this Conveyance,” “herein,” “hereby,” “hereunder” and “hereof,” and words of
similar import, refer to this Conveyance as a whole and not to any particular
Article, Section, subsection, clause or other subdivision unless expressly so
limited. The words “this Article,” “this Section,” “this subsection,” “this
clause,” and words of similar import, refer only to the Article, Section,
subsection and clause hereof in which such words occur. The word “including” (in
its various forms) means including without limitation. All references to “$” or
“dollars” shall be deemed references to United States dollars. Each accounting
term not defined herein will have the meaning given to it under GAAP as
interpreted as of the date of this Conveyance. Unless expressly provided to the
contrary, the word “or” is not exclusive. Pronouns in masculine, feminine or
neuter genders shall be construed to state and include any other gender, and
words, terms and titles (including terms defined herein) in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires. Exhibits referred to herein are attached to and by this
reference incorporated herein for all purposes. Reference herein to any federal,
state, local or foreign law shall be deemed to also refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

Section 2.2 Definitions. As used herein, the following terms shall have the
respective meanings ascribed to them below:

“Administrative Charge” shall mean an amount equal to one million dollars
($1,000,000), which amount shall change on an annual basis commencing on
April 1, 2013 based on the CPI.

“Administrative Hedge Costs” shall mean those costs paid by Grantor from and
after the Effective Time to counterparties under the Existing Hedges or to
Persons that provide credit to maintain any Existing Hedge, but excluding any
Hedge Settlement Costs.

“Affiliate” shall mean with respect to a specified Person, any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person. As used in this definition, the term “control” (and
the related terms “controlling,” “controlled by,” and “under common control”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise; provided that
Breitburn Energy Partners L.P. and its subsidiaries shall not be considered or
deemed to be Affiliates of Grantor.

“Business Day” shall mean any day that is not a Saturday, Sunday, a holiday
determined by the NYSE Regulation, Inc. as affecting “ex” dates” or any other
day on which national banking institutions in New York, New York or Austin,
Texas are closed as authorized or required by law.

“Conveyance” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

“CPI” shall mean the year-over-year unadjusted percent change of the all items
index (as of December of the then-current calendar year) of the Consumer Price
Index for All Urban Consumers (CPI-U) for the US City Average, 1982-1984 = 100,
published by the United States Department of Labor, Bureau of Labor Statistics.

 

2



--------------------------------------------------------------------------------

“Deepest Producing Formation” shall mean, for each Developed Properties Subject
Well, the deepest horizon currently producing, or capable of producing,
Hydrocarbons in that Developed Properties Subject Well, as set forth on Exhibit
D.

“Developed Properties Debit Balance” shall have the meaning given such term in
Section 4.2(b).

“Developed Properties Eligible Materials” shall mean Materials for which amounts
in respect of the cost of such Materials were properly debited to the Developed
Properties Net Profits Account.

“Developed Properties Excluded Deductions” shall mean deduction amounts related
to any of the following items: (a) any amount that has also been used to reduce
or offset the amount of the Developed Properties Subject Hydrocarbons (or
proceeds of production thereof) or has otherwise not been included therein
(including proceeds attributable to royalties, overriding royalties, production
payments and other charges burdening the Developed Properties Subject Interests
as of the Effective Time if such charges have been used to reduce or offset the
amount of the Developed Properties Subject Hydrocarbons (or proceeds of
production thereof)); (b) any overriding royalty, production payment or other
charge burdening the Developed Properties Subject Interests which was created by
Grantor after the Effective Time; (c) any general, administrative or overhead
costs paid or incurred by Grantor or its Affiliates, except for those expressly
permitted hereunder; (d) any interest, premiums, fees or similar charges arising
out of borrowings or purchases of any goods, equipment or other items on credit,
whether or not used on or otherwise related to the Developed Properties Subject
Interests; (e) all Developed Properties Processing Costs; (f) any amounts paid
by Grantor (initial or a successor) to such Grantor’s predecessor in interest
with respect to part or all of the Developed Properties Subject Interests
(including without limitation any purchase price or other consideration paid by
Grantor to such predecessor in interest to acquire all or part of the Developed
Properties Subject Interests); (g) any amount arising from any condition,
circumstance, activity, practice, incident, action, or plan that gives rise to
any material liability, or otherwise forms the basis of any claim, action, suit,
proceeding, hearing or investigation, based on or related to the processing,
distribution, use, treatment, storage, disposal, transport, or handling, or the
emission, discharge, Release or threatened Release into the environment, of any
pollutant, contaminant, or hazardous substance or other toxic material or waste
from or attributable to the use or operation of any of the Developed Properties
Subject Interests which either occurred prior to, on or after the Effective Time
and are attributable to Grantor’s gross negligence or willful misconduct; and
(h) costs and expenses arising out of operations covered by the AFEs shown on
Exhibit B-1.

“Developed Properties Excluded Proceeds” shall mean the following proceeds and
amounts:

(a) any Developed Properties Offset Amounts, except that, for purposes of
determining the proceeds and amounts that constitute “Developed Properties
Excluded Proceeds” for purposes hereof, (i) there shall not be any deductions to
such proceeds and amounts, in the cases of subsections (c), (h) and (j) of the
definition for “Developed Properties Offset Amounts,” for the actual costs of
salvage or disposition or any Developed Properties Processing Costs, as
applicable, (ii) cash payments received by Grantor as a result of any pooling or
unitization of the

 

3



--------------------------------------------------------------------------------

Developed Properties Subject Interests shall be considered Developed Properties
Excluded Proceeds regardless of whether the costs giving rise to such payments
were charged to the Developed Properties Net Profits Interest, and
(iii) insurance proceeds received by Grantor shall be considered Developed
Properties Excluded Proceeds regardless of whether the cost of such insurance
was charged to the Developed Properties Net Profits Account;

(b) any proceeds that are withheld from Grantor for any reason (other than at
the request of Grantor), until such time that the proceeds are actually received
by Grantor, provided that proceeds that are received by Grantor and promptly
deposited by it with an escrow agent in order to resolve a dispute with respect
thereto shall not be considered to be “received” by Grantor for purposes of this
definition until the time that such amounts are actually collected by Grantor;

(c) if Grantor becomes an underproduced party under any Gas balancing or similar
arrangement affecting the Developed Properties Subject Interests, any amounts
for any Gas attributable to the Developed Properties Subject Interests for which
Grantor is entitled to receive “make-up” Gas in the future that would otherwise
be attributable to the Developed Properties Subject Interests;

(d) if Grantor becomes an overproduced party under any Gas balancing or similar
arrangement affecting the Developed Properties Subject Interests, any amounts
for any Gas taken by an underproduced party as “make-up” Gas that would
otherwise be attributable to the Developed Properties Subject Interests;

(e) any amount received by Grantor after the Effective Time in respect of any
production of Developed Properties Subject Hydrocarbons prior to the Effective
Time;

(f) any amount to which Grantor is entitled by virtue of a judgment of a court
of competent jurisdiction resolving a dispute hereunder between Grantee and
Grantor in favor of Grantor, or any amount paid to Grantor in settlement of such
dispute;

(g) any amounts or compensation received by Grantor in connection with any Prior
Reversionary Interest; and

(h) any additional proceeds (i.e., proceeds attributable to the
non-participating party) from the sale of Hydrocarbons related to any Developed
Properties Subject Well with respect to which Grantor elects to be a
participating party (whether such rights are available pursuant to an operating
agreement or other agreement or arrangement) with respect to any operation with
respect to such Developed Properties Subject Well for which another party or
parties have elected not to participate in such operation (or have elected to
abandon such Developed Properties Subject Well) and Grantor elects to pay the
costs of such nonparticipating or abandoning party and as a result of which
Grantor becomes entitled to receive, either temporarily (i.e., through a period
of recoupment) or permanently such additional proceeds from the sale of
Hydrocarbons related to such Developed Properties Subject Well.

 

4



--------------------------------------------------------------------------------

“Developed Properties Gross Deductions” shall mean the following costs and
expenses (and, where applicable, losses, liabilities and damages), to the extent
that the same (x) are properly allocable to the Developed Properties Subject
Interests (and any related equipment or property used in connection therewith)
and the production and marketing of Developed Properties Subject Hydrocarbons
therefrom and (y) have been incurred or accrued by Grantor, from and after the
Effective Time, but that are not attributable to a production month that occurs
prior to the Effective Time (excluding, in all instances, the Developed
Properties Excluded Deductions):

(a) all costs paid by Grantor (i) for drilling, development, production and
abandonment operations (including activities necessary to gain access to and
prepare well locations for drilling; operations and activities related to
drilling and equipping Developed Properties Subject Wells and service and
injector wells; operations constituting or associated with workovers; the
plugging and abandoning of any well or facility on the Developed Properties
Subject Interests; and secondary recovery, pressure maintenance, repressuring,
recycling and other operations conducted for the purpose of enhancing production
from the Developed Properties Subject Interests), (ii) for all direct labor
(including employee and fringe benefits) and other services necessary for
drilling, operating, producing and maintaining the Developed Properties Subject
Interests and workovers of any Developed Properties Subject Well, (iii) for
treatment, dehydration, compression, separation and transportation of the
Developed Properties Subject Hydrocarbons (including activities related to the
acquisition, construction and installation of production and injection
facilities), (iv) for all Materials purchased for use on, or in connection with,
any of the Developed Properties Subject Interests and (v) for any other
operations with respect to the exploration, development or operation of
Developed Properties Subject Hydrocarbons (including costs for the maintenance
of any Developed Properties Subject Well or facility on the Leases; replacement
of any facilities; the restoration or remediation of the surface or subsurface
sites associated with the Developed Properties Subject Interests or lands pooled
or unitized therewith; and any marketing fees paid to non-Affiliates of
Grantor); provided, however, that (A) the costs charged to the Developed
Properties Net Profits Account for such items shall be made (1) on the same
basis as such costs are charged under the operating agreement associated with
the applicable portion of the Developed Properties Subject Interests at the time
the transaction giving rise to such costs occurred, or (2) in the absence of
such operating agreement, on the same basis as Grantor is charged under existing
third party arrangements, or (3) in the absence of both such operating agreement
and such third-party arrangements, on the same basis as costs are typically
charged under operating agreements generally used for onshore operations in the
State of California; and (B) if Grantor elects to pay the costs of a
nonconsenting party or nonparticipating party with respect to which the gross
proceeds derived from such costs are not credited to the Developed Properties
Net Profits Account, Grantor shall be solely responsible for such costs;

(b)(i) all losses, costs, expenses, liabilities and damages (including outside
legal, accounting and engineering services) attributable to, or incident to the
operation or maintenance of, the Developed Properties Subject Interests
associated with (A) defending, prosecuting, handling, investigating or settling
litigation, administrative proceedings, claims (including lien claims other than
liens for borrowed funds), damages, judgments, fines, penalties and other
liabilities, (B) the payment of judgments, penalties and other liabilities
(including interest thereon), paid by Grantor and not reimbursed under insurance
maintained by Grantor or others (including all losses, costs, expenses,
liabilities and damages arising from third-party

 

5



--------------------------------------------------------------------------------

claims, lawsuits or causes of action for personal injury or death or damage to
personal or real property (both surface and subsurface), including those losses,
costs, expenses, liabilities and damages arising under Environmental Laws with
respect to the Developed Properties Subject Interests or in any way from the
environmental condition of the Developed Properties Subject Interests), (C) the
payment or restitution of any proceeds of Developed Properties Subject
Hydrocarbons, (D) complying with applicable local, state and federal statutes,
ordinances, rules and regulations, and (E) tax or royalty audits, and (ii) any
other loss, cost, expense, liability or damage (including settlement costs and
reasonable attorneys’ fees) incurred by Grantor in relation to the Developed
Properties Subject Interests not paid or reimbursed under insurance; excluding,
in each instance, any expenses incurred by Grantor in litigation of any claim or
dispute arising hereunder between the Parties or amounts paid by Grantor to
Grantee pursuant to a final order entered by a court of competent jurisdiction
resolving any such claim or dispute or amounts paid by Grantor to Grantee in
connection with the settlement of any such claim or dispute;

(c) all taxes, charges and assessments (excluding federal and state income,
transfer, mortgage, inheritance, estate, franchise and like taxes) incurred,
accrued or paid by Grantor with respect to the ownership of the Developed
Properties Subject Interests or the extraction of the Developed Properties
Subject Hydrocarbons, including production, severance or excise and other
similar taxes, charges and assessments assessed against, or measured by, the
production of (or the proceeds or value of production of) Developed Properties
Subject Hydrocarbons, occupation taxes, gathering, pipeline, excise, sales, use
and other taxes, and ad valorem and property taxes, charges and assessments
assessed against or attributable to the Developed Properties Subject Interests
or any equipment used in connection with production from any of the Developed
Properties Subject Interests and any extraordinary or windfall profits taxes,
charges and assessments that may be assessed in the future based upon profits
realized or prices received from the sale of Developed Properties Subject
Hydrocarbons;

(d) all insurance premiums attributable to the ownership or operation of the
Developed Properties Subject Interests paid by Grantor for insurance actually
carried for periods after the Effective Time with respect to the Developed
Properties Subject Interests, or any equipment located on any of the Developed
Properties Subject Interests, or incident to the operation or maintenance of the
Developed Properties Subject Interests;

(e) all amounts and other consideration paid by Grantor for (i) rent and the use
of or damage to the surface, (ii) delay rentals, shut-in well payments, minimum
royalties and similar payments, and (iii) fees for renewal, extension,
modification, amendment, replacement or supplementation of the Leases included
in the Developed Properties Subject Interests;

(f) all amounts charged by the relevant operator as overhead, administrative or
indirect charges specified in the applicable operating agreements or other
arrangements now or hereafter covering the Developed Properties Subject
Interests or operations with respect thereto;

(g) to the extent Grantor is the operator of certain of the Developed Properties
Subject Interests and there is no operating agreement covering such portion of
the Developed Properties Subject Interests, those overhead, all administrative
or indirect charges that are allocated by Grantor to such portion of the
Developed Properties Subject Interests, to the extent that such charges are
allocated in the same manner that Grantor allocates to other similarly owned and
operated properties;

 

6



--------------------------------------------------------------------------------

(h) if, as a result of the occurrence of the bankruptcy or insolvency or similar
occurrence of the purchaser of Developed Properties Subject Hydrocarbons, any
and all amounts previously credited to the Developed Properties Net Profits
Account are reclaimed from Grantor or its representative, then the amounts
reclaimed as promptly as practicable following Grantor’s payment thereof;

(i) all costs and expenses paid by Grantor for recording this Conveyance and,
immediately prior to the last Payment Period, costs estimated in good faith to
record the termination or release of this Conveyance;

(j) all Gross Administrative Hedge Costs;

(k) all Gross Hedge Settlement Costs;

(l) all amounts previously included, or otherwise accounted for, in the
calculation of Developed Properties Gross Profits but subsequently paid by
Grantor as a refund, interest or penalty;

(m) at the option of Grantor, all amounts reserved for approved development
expenditure projects on the Developed Properties Subject Interests, including
amounts for drilling, recompletion and workover costs, provided that, such
amounts, (i) to the extent not already spent or incurred by Grantor, will,
together with such amounts on the Remaining Properties Subject Interests, at no
time exceed two million dollars ($2,000,000) in the aggregate, and (ii) shall
not be included as part of the Developed Properties Gross Deductions in
subsequent Payment Periods; and

(n) all costs accrued for future plugging and abandonment of any well or
facility on the Developed Properties Subject Interests; provided that such
amounts shall not be included as part of the Developed Properties Gross
Deductions in subsequent Payment Periods.

“Developed Properties Gross Fair Value” means an amount equal to the Fair Value
divided by eighty percent (80%).

“Developed Properties Gross Profits” shall mean, for each Payment Period
following the Effective Time, an amount equal to the sum of (excluding, in all
instances, the Developed Properties Excluded Proceeds) the gross proceeds
received by Grantor during the applicable Payment Period (and that are not
attributable to a production month that occurs prior to the Effective Time) from
the sale of all Developed Properties Subject Hydrocarbons, including the
following proceeds and amounts: (a) all proceeds and consideration received,
directly or indirectly, for advance payments and payments under take-or-pay and
similar provisions of Production Sales Contracts when credited against the price
for delivery of production; and (b) all proceeds and amounts received by Grantor
(i) from any “make up” Gas taken by Grantor as a result of its position as an
underproduced party under any Gas balancing or similar arrangement

 

7



--------------------------------------------------------------------------------

affecting the Developed Properties Subject Interests, (ii) received as a
balancing of accounts under a Gas balancing or other similar arrangement
affecting the Developed Properties Subject Interests either as an interim
balancing or at the depletion of the reservoir, and (iii) for any Gas taken by
Grantor attributable to the Developed Properties Subject Interests in excess of
its entitlement share of such Gas; provided, however, that Developed Properties
Gross Profits (A) shall not include any Developed Properties Processing Proceeds
and (B) in the event that Developed Properties Subject Hydrocarbons are
Processed prior to sale, shall only include the Payment Value of such Developed
Properties Subject Hydrocarbons before any such Processing.

“Developed Properties Net Deductions” shall mean, for each Payment Period
following the Effective Time, an amount equal to the excess, if any, of (a) the
sum of the Developed Properties Gross Deductions over (b) the sum of the
Developed Properties Offset Amounts.

“Developed Properties Net Profits” shall have the meaning given such term in
Section 4.2(a).

“Developed Properties Net Profits Account” shall mean the account maintained in
accordance with the provisions of Sections 4.1(a), (b), (e) and (f).

“Developed Properties Net Profits Interest” shall mean an overriding royalty
interest calculated as a variable undivided percentage interest in and to the
Developed Properties Subject Hydrocarbons entitling Grantee to receive a sum
equal to the Developed Properties Proceeds Percentage of the Developed
Properties Net Profits, if any, for each Payment Period for the term of this
Conveyance.

“Developed Properties NPI Calculation” shall have the meaning given such term in
Section 4.2(a).

“Developed Properties NPI Payment Amount” shall have the meaning given such term
in Section 4.2(a).

“Developed Properties Offset Amounts” shall mean the following amounts (net of
any applicable taxes):

(a) any amounts received by Grantor as delay rentals, bonus, royalty or other
similar payments in relation to the Developed Properties Subject Interests;

(b) any amounts received by Grantor in connection with, or for dry hole, bottom
hole or other similar contributions related to, the Developed Properties Subject
Interests;

(c) upon salvage or other disposition, the applicable actual salvage value
(determined in accordance with the applicable operating agreement then in effect
and binding upon Grantor or, in the absence of such agreement, based on the fair
market value of such items in the region in which they are located) of any
Developed Properties Eligible Materials, less, in each instance, the actual
costs of salvage or other disposition paid or incurred by Grantor in connection
with such sale;

 

8



--------------------------------------------------------------------------------

(d) any cash payments received by Grantor as a result of any pooling or
unitization of the Developed Properties Subject Interests if the costs giving
rise to such payments were charged to the Developed Properties Net Profits
Account, directly or indirectly;

(e) any insurance proceeds received by Grantor as a result of any loss,
liability or damage relating to the Developed Properties Subject Interests,
Developed Properties Eligible Materials or Developed Properties Subject
Hydrocarbons if the cost of such insurance was charged to the Developed
Properties Net Profits Account;

(f) any amounts received by Grantor from third parties as rental or use fees for
Developed Properties Eligible Materials;

(g) the gross proceeds of any judgments or claims received by Grantor for
damages occurring on or after the Effective Time to (i) the Developed Properties
Subject Interests, (ii) any Developed Properties Eligible Materials and
(iii) any Developed Properties Subject Hydrocarbons;

(h) to the extent not covered under subsection (c) above, any proceeds received
by Grantor from the sale of Developed Properties Eligible Materials less the
actual costs paid or incurred by Grantor in connection with such sale;

(i) any payments made to Grantor in connection with the drilling or deferring of
drilling of any Developed Properties Subject Well;

(j) for any Developed Properties Subject Hydrocarbons that are Processed before
sale, the excess, if any, of the Developed Properties Processing Proceeds
arising therefrom (that are received by Grantor) over the Developed Properties
Processing Costs of such Processing (that are paid or incurred by Grantor);

(k) any interest, penalty or other amount not derived from the sale of the
Developed Properties Subject Hydrocarbons that is paid to Grantor by the
purchaser of production or escrow agent in connection with proceeds withheld or
deposited with an escrow agent;

(l) any Gross Hedge Settlement Revenues;

(m) in the event that any Transfers described in Section 6.1(a)(ii) occur, the
Developed Properties Gross Fair Value of the Developed Properties Net Profits
Interest released during the relevant Payment Period in connection with such
Transfers;

(n) in the event of cessation of production of Developed Properties Subject
Hydrocarbons as described in Section 5.9(b), the Developed Properties Gross Fair
Value of the Developed Properties Net Profits Interest released during the
relevant Payment Period as described in Section 5.9(b); and

(o) any amounts of Gross Reversionary Compensation associated with a conveyance
of all or any portion of the Developed Properties Subject Interests, or
cessation of production from any Developed Properties Subject Well, in
connection with a Prior Reversionary Interest pursuant to Section 6.2.

 

9



--------------------------------------------------------------------------------

“Developed Properties Proceeds Percentage” shall mean eighty percent (80%).

“Developed Properties Processing Costs” shall mean the costs of Processing that
generate Developed Properties Processing Proceeds received by Grantor.

“Developed Properties Processing Proceeds” shall mean the excess, if any, of
(a) proceeds received by Grantor from the sale of Developed Properties Subject
Hydrocarbons that are the result of any Processing over (b) the part of such
proceeds that represents the Payment Value of such Developed Properties Subject
Hydrocarbons before any Processing.

“Developed Properties Subject Hydrocarbons” shall mean all Hydrocarbons in and
under and that may be produced, saved, and sold from, and are attributable to,
the Developed Properties Subject Interests from and after the Effective Time,
after deducting the appropriate share of all royalties and any overriding
royalties, production payments, net profits interests and other similar charges
(except the Developed Properties Net Profits Interest) burdening the Developed
Properties Subject Interests as of the Effective Time, provided that, (a) there
shall not be included in the Developed Properties Subject Hydrocarbons (i) any
Hydrocarbons attributable to non-consent operations conducted with respect to
the Developed Properties Subject Interests (or any portion thereof) as to which
Grantor shall be a non-consenting party as of the Effective Time that are
dedicated to the recoupment or reimbursement of costs and expenses of the
consenting party or parties by the terms of the relevant operating agreement,
unit agreement, contract for development, or other instrument providing for such
non-consent operations (including any interest, penalty or other amounts related
thereto), or (ii) any Hydrocarbons lost in production or marketing or used by
Grantor for drilling, production or plant operations (including fuel, secondary
or tertiary recovery) conducted solely for the purpose of producing Developed
Properties Subject Hydrocarbons from the Developed Properties Subject Interests,
and (b) there shall be included in the Developed Properties Subject Hydrocarbons
any Hydrocarbons attributable to non-consent operations conducted with respect
to the Developed Properties Subject Interests (or any portion thereof) as to
which Grantor shall be a non-consenting party as of the Effective Time that are
produced, saved, and sold from, and are attributable to the Developed Properties
Subject Interests after the Effective Time from and after the recoupment or
reimbursement of costs and expenses (including any interest, penalty or other
amounts related thereto) of the consenting party or parties by the terms of the
relevant operating agreement, unit agreement, contract agreement, contract
development, or other instruments providing for such non-consent operations.

“Developed Properties Subject Interests” shall mean each kind and character of
right, title, claim, or interest (solely for purposes of this definition,
collectively “rights”) that Grantor has or owns in the Developed Properties
Subject Wells, insofar and only insofar as such rights pertain to the Targeted
Formations, whether such rights be under or by virtue of a lease, a unitization
or pooling order or agreement, an operating agreement, a farmout agreement, a
division order, or a transfer order or be under or by virtue of any other type
of claim or title, legal or equitable, recorded or unrecorded, even though
Grantor’s interest be incorrectly or incompletely described in, or a description
thereof omitted from, Exhibit A, all as such rights

 

10



--------------------------------------------------------------------------------

shall be (a) enlarged or diminished by virtue of the provisions of Section 5.2,
and (b) enlarged by the discharge of any obligations for payments out of
production or by the removal of any charges or encumbrances to which any of such
rights are subject at the Effective Time (provided that such discharge or
removal is pursuant to the express terms of the instrument that created such
charge, obligation or encumbrance) and any and all renewals, extensions and
replacements of the right occurring within one year after the expiration of such
rights.

“Developed Properties Subject Well” shall mean (i) each well set forth on
Exhibit D, (ii) any well drilled on the Leases as a Replacement Well for a
Developed Properties Subject Well, and (iii) any surface expression that
produces Hydrocarbons that are contained in a controlled manner.

“Effective Time” shall mean 12:01 a.m., Pacific Coast Time, on April 1, 2012.

“Environmental Laws” shall mean, as the same have been amended to the date
hereof, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et_seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et_seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et_seq.; the Clean Air Act, 42 U.S.C. § 7401 et_seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et_seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et_seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001
et_seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and
all similar laws as of the date hereof of any governmental body having
jurisdiction over the property in question addressing pollution or protection of
the environment and all regulations implementing the foregoing that are
applicable to the operation and maintenance of the Subject Interests.

“Execution Date” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

“Existing Hedges” shall mean the Hedges entered into by Grantor and described on
Exhibit C.

“Fair Value” shall mean an amount equal to the excess, if any, of (a) the
proceeds which could reasonably be expected to be obtained from the sale of such
portion of the applicable Net Profits Interest to a party which is not an
Affiliate of either Grantor or Grantee on an arms-length negotiated basis,
taking into account relevant market conditions and factors existing at the time
of any such proposed sale or release, over (b) any sales costs, commissions and
brokerage fees that would reasonably be expected in relation to such sale.

“GAAP” shall mean U.S. generally accepted accounting principles.

“Gas” shall mean natural gas and other gaseous hydrocarbons or minerals,
including helium, but excluding any Gas Liquids.

“Gas Liquids” shall mean those natural gas liquids and other liquid
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a Gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

 

11



--------------------------------------------------------------------------------

“Grantee” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

“Grantor” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

“Gross Administrative Hedge Costs” shall mean all Administrative Hedge Costs
paid by Grantor divided by eighty percent (80%).

“Gross Hedge Settlement Costs” shall mean all Hedge Settlement Costs paid by
Grantor divided by eighty percent (80%).

“Gross Hedge Settlement Revenues” shall mean any Hedge Settlement Revenues
divided by eighty percent (80%).

“Gross Reversionary Compensation” means an amount equal to (a) that portion of
the Reversionary Compensation that is attributable to the Net Profits Interest
released pursuant to Section 6.2 divided by (b) eighty percent (80%) in the case
of the Developed Properties Net Profits Interest, or twenty-five percent
(25%) in the case of the Remaining Properties Net Profits Interest.

“Hedge” shall mean any commodity hedging transaction pertaining to Hydrocarbons,
whether in the form of (a) forward sales and options to acquire or dispose of a
futures contract solely on an organized commodities exchange, (b) derivative
agreements for a swap, cap, collar or floor of the commodity price, or
(c) similar types of financial transactions classified as “notional principal
contracts” pursuant to Treasury Regulation § 1.988-1(a)(2)(iii)(B)(2).

“Hedge Settlement Costs” shall mean any and all payments required to be made by
Grantor from and after the Effective Time to the counterparties in connection
with the settlement or mark-to-market of trades made under any Existing Hedge
and all payments made by Grantor for any early termination of any Existing
Hedge.

“Hedge Settlement Revenues” shall mean any and all payments received by Grantor
from and after the Effective Time, and attributable to periods after the
Effective Time, from the counterparties in connection with the settlement or
mark-to-market of trades made under any Existing Hedge and all payments received
by Grantor for any early termination of any Existing Hedge.

“Hydrocarbons” shall mean Oil, Gas and Gas Liquids.

“Leases” shall mean, subject to the depth limitations and other restrictions
that may be set forth therein, (a) the oil and gas leases, oil, gas and mineral
leases, subleases and other leaseholds, contractual rights, and other rights to
hydrocarbons set forth on Exhibit A as to all lands and depths described in such
lease (or the applicable part or portion thereof, if limited in depth or areal
extent in Exhibit A) and any interest therein and any leasehold interest in any
other lease of Hydrocarbons derived from the pooling or unitization of each such
lease (or portion

 

12



--------------------------------------------------------------------------------

thereof, if limited in depth or areal extent in Exhibit A) with other leases,
together with any interest acquired or maintained in any and all renewals and
extensions of such lease, (b) any replacement lease taken upon or in
anticipation of termination of such lease (if executed and delivered during the
term of or within one year after the expiration of the predecessor lease), as to
all lands and depths described in the predecessor lease and in which Grantor had
an interest under the predecessor lease (unless the extended or predecessor
lease is specifically limited in depth or areal extent in Exhibit A, in which
event only the corresponding portion of such lease shall be considered a renewal
or extension or a replacement lease subject to this Conveyance), and (c) any
other leasehold, royalty, overriding royalty or fee interest described on
Exhibit A.

“Materials” shall mean materials, supplies, equipment and other personal
property or fixtures located on or used in connection with the Subject
Interests.

“Mcf” shall mean one thousand cubic feet.

“Monthly Administrative Fee” shall mean a monthly administrative fee equal to
one-twelfth (1/12 ) of the Administrative Charge.

“Monthly Statement” shall have the meaning given such term in Section 4.6.

“Net Profits Interests” shall mean the Developed Properties Net Profits Interest
and the Remaining Properties Net Profits Interest, or if the context allows or
requires, the Developed Properties Net Profits Interest or the Remaining
Properties Net Profits Interest.

“Oil” shall mean crude oil, condensate and other liquid hydrocarbons recovered
by field equipment or facilities, excluding Gas Liquids.

“ORI Properties Gross Profits” shall mean, for each Payment Period following the
Effective Time, an amount equal to the sum of (a) the gross proceeds received by
Grantor during the applicable Payment Period (and that are not attributable to a
production month that occurs prior to the Effective Time) from the sale of all
ORI Properties Subject Hydrocarbons, including the following proceeds and
amounts: (i) all proceeds and consideration received, directly or indirectly,
for advance payments and payments under take-or-pay and similar provisions of
Production Sales Contracts when credited against the price for delivery of
production; and (ii) all proceeds and amounts received by Grantor (A) from any
“make up” Gas taken by Grantor as a result of its position as an underproduced
party under any Gas balancing or similar arrangement affecting the ORI
Properties Subject Interests, (B) received as a balancing of accounts under a
Gas balancing or other similar arrangement affecting the ORI Properties Subject
Interests either as an interim balancing or at the depletion of the reservoir,
and (C) for any Gas taken by Grantor attributable to the ORI Properties Subject
Interests in excess of its entitlement share of such Gas; and (b) the gross
proceeds received by other working interest owners during the applicable Payment
Period (and that are not attributable to a production month that occurs prior to
the Effective Time) from the sale of Hydrocarbons produced, saved and sold from
the properties and lands covered by the ORI Properties Subject Interests,
including proceeds and amounts of the types described in subsections (a)(i) and
(ii) above.

 

13



--------------------------------------------------------------------------------

“ORI Properties Subject Hydrocarbons” shall mean all Hydrocarbons in and under
and that may be produced, saved, and sold from, and are attributable to, the ORI
Properties Subject Interests from and after the Effective Time, provided that,
(a) there shall not be included in the ORI Properties Subject Hydrocarbons
(i) any Hydrocarbons attributable to non-consent operations conducted with
respect to the ORI Properties Subject Interests (or any portion thereof) as to
which Grantor shall be a non-consenting party as of the Effective Time that are
dedicated to the recoupment or reimbursement of costs and expenses of the
consenting party or parties by the terms of the relevant operating agreement,
unit agreement, contract for development, or other instrument providing for such
non-consent operations (including any interest, penalty or other amounts related
thereto), or (ii) any Hydrocarbons lost in production or marketing or used by
Grantor for drilling, production or plant operations (including fuel, secondary
or tertiary recovery) conducted solely for the purpose of producing ORI
Properties Subject Hydrocarbons from the ORI Properties Subject Interests, and
(b) there shall be included in the ORI Properties Subject Hydrocarbons any
Hydrocarbons attributable to non-consent operations conducted with respect to
the ORI Properties Subject Interests (or any portion thereof) as to which
Grantor shall be a non-consenting party as of the Effective Time that are
produced, saved, and sold from, and are attributable to the ORI Properties
Subject Interests after the Effective Time from and after the recoupment or
reimbursement of costs and expenses (including any interest, penalty or other
amounts related thereto) of the consenting party or parties by the terms of the
relevant operating agreement, unit agreement, contract agreement, contract
development, or other instruments providing for such non-consent operations.

“ORI Properties Subject Interests” shall mean those Remaining Properties Subject
Interests, and only those Remaining Properties Subject Interests, included in
the Leases set forth on Exhibit E, but shall not include any Developed
Properties Subject Interests.

“Overriding Royalty Account” shall mean the account maintained in accordance
with the provisions of Sections 4.1(a), (d), (e) and (f).

“Overriding Royalty Interest” shall mean an overriding royalty interest
calculated as an undivided percentage interest in and to the ORI Properties
Subject Hydrocarbons entitling Grantee to receive, under certain circumstances
described herein, a sum equal to the Overriding Royalty Interest Proceeds for
any Payment Period for which Grantee is entitled to receive the Overriding
Royalty Interest Proceeds. The Overriding Royalty Interest shall be free and
clear of, and shall bear no burden or part of costs and expenses of exploration,
drilling, testing, completing, development, production or operation, but shall
bear its proportionate share of costs and expenses of gathering, handling,
processing, treating, compression, transportation and marketing, and shall bear
its proportionate share of ad valorem and production taxes.

“Overriding Royalty Interest Proceeds” shall have the meaning ascribed to it in
Section 4.3(b).

“Party” or “Parties” shall have the meaning ascribed to it in the Preamble to
this Conveyance.

“Payment Period” shall mean a calendar month, provided that for purposes of each
Net Profits Interest and the Overriding Royalty Interest, (a) the initial
Payment Period shall mean the

 

14



--------------------------------------------------------------------------------

period from and after the Effective Time until April 30, 2012, and (b) the last
Payment Period shall mean any portion of the calendar month during which the
expiration of the term of this Agreement occurs from the beginning of such
calendar month until and including the date of such expiration.

“Payment Value” of any Subject Hydrocarbons shall mean:

(a) With respect to Oil and Gas Liquids, (i) the price actually received by
Grantor pursuant to a Production Sales Contract with a non-Affiliated purchaser,
or (ii) if there is no such Production Sales Contract, the fair market value of
such Oil or Gas Liquids, on the date of delivery at the Lease, determined in
accordance with generally accepted and usual industry practices; and

(b) With respect to Gas, (i) the price specified in any Production Sales
Contract for the sale of such Gas, or (ii) if such Gas cannot be sold pursuant
to a Production Sales Contract, (A) the average of the three highest prices
(adjusted for all material differences in quality) being paid at the time of
production for Gas produced from the same field in sales between non-affiliated
Persons (or, if there are not three such prices within such field, within a
50-mile radius of such field) but, for any Gas subject to price restrictions
established, prescribed or otherwise imposed by any governmental authority
having jurisdiction over the sale of such Gas, no more than the highest price
permitted for such category or type of Gas after all applicable adjustments
(including tax reimbursement, dehydration, compression and gathering allowances,
inflation and other permitted escalations), or (B) if subsection (b)(ii)(A)
above is not applicable, the fair market value of such Gas, on the date of
delivery, at the Lease, determined in accordance with generally accepted and
usual industry practices.

“Permitted Encumbrances” shall mean the following insofar as they cover,
describe or relate to the Subject Interests or the lands described in any Lease:

(a) the terms, conditions, restrictions, exceptions, reservations, limitations
and other matters contained in the agreements, instruments and documents that
create or reserve to Grantor its interests in any of the Leases, including any
Prior Reversionary Interest; provided, however, that none of the foregoing shall
operate to (i) reduce Grantor’s “Net Revenue Interest” for any Developed
Properties Subject Well to below the “Net Revenue Interest” set forth on Exhibit
D for such Developed Properties Subject Well or increase the “Working Interest”
of Grantor for any Developed Properties Subject Well above that “Working
Interest” set forth on Exhibit D for such Developed Properties Subject Well
(unless there is a proportionate increase in Grantor’s corresponding “Net
Revenue Interest” for such Developed Properties Subject Well); or (ii) reduce
Grantor’s average “Net Revenue Interest” for the Remaining Properties Leases to
below the average “Net Revenue Interest” set forth on Exhibit A for such
Remaining Properties Leases or increase the average “Working Interest” of
Grantor for the Remaining Properties Leases above that average “Working
Interest” set forth on Exhibit A for such Remaining Properties Leases (unless
there is a proportionate increase in Grantor’s corresponding average “Net
Revenue Interest” for such Remaining Properties Leases);

 

15



--------------------------------------------------------------------------------

(b) any (i) undetermined or inchoate liens or charges constituting or securing
the payment of expenses that were incurred incidental to maintenance,
development, production or operation of the Leases or for the purpose of
developing, producing or processing Hydrocarbons therefrom or therein, and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’ or other similar liens or charges for liquidated amounts, in each
case, arising in the ordinary course of business that Grantor has agreed to pay
or is contesting in good faith in the ordinary course of business;

(c) any liens for taxes and assessments not yet delinquent or, if delinquent,
that are being contested in good faith by Grantor in the ordinary course of
business;

(d) any liens or security interests created by law or reserved in any Lease for
the payment of royalty, bonus or rental, or created to secure compliance with
the terms of the agreements, instruments and documents that create or reserve to
Grantor its interests in the Leases;

(e) any obligations or duties affecting the Leases to any municipality or public
authority with respect to any franchise, grant, license or permit, and all
applicable laws, rules, regulations and orders of any governmental authority;

(f) any (i) easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, hunting,
lodging, canals, ditches, reservoirs or the like, and (ii) easements for
streets, alleys, highways, pipelines, telephone lines, power lines, railways and
other similar rights-of-way, on, over or in respect of the lands described in
the Leases provided that, in the case of clauses (i) and (ii), such easements,
rights-of-way, servitudes, permits, surface leases and other rights do not
materially impair the value of any applicable Net Profits Interest;

(g) all lessors’ royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and other burdens on the
Subject Interests or deductions from the proceeds of production attributable to
the Subject Interests created or in existence as of the Effective Time;
provided, however, that none of the foregoing (other than the Net Profits
Interests and the Overriding Royalty Interest) shall operate to (i) reduce
Grantor’s “Net Revenue Interest” for any Developed Properties Subject Well to
below the “Net Revenue Interest” set forth on Exhibit D for such Developed
Properties Subject Well or increase the “Working Interest” of Grantor for any
Developed Properties Subject Well above that “Working Interest” set forth on
Exhibit D for such Developed Properties Subject Well (unless there is a
proportionate increase in Grantor’s corresponding “Net Revenue Interest” for
such Developed Properties Subject Well); or (ii) reduce Grantor’s average “Net
Revenue Interest” for the Remaining Properties Leases to below the average “Net
Revenue Interest” set forth on Exhibit A for such Remaining Properties Leases or
increase the average “Working Interest” of Grantor for the Remaining Properties
Leases above that average “Working Interest” set forth on Exhibit A for such
Remaining Properties Leases (unless there is a proportionate increase in
Grantor’s corresponding average “Net Revenue Interest” for such Remaining
Properties Leases);

(h) preferential rights to purchase or similar agreements and required third
party consents to assignments or similar agreements created or in existence as
of the Effective Time;

 

16



--------------------------------------------------------------------------------

(i) all rights to consent by, required notices to, filings with, or other
actions by any Person in connection with the Transfer of the Leases or interests
therein;

(j) production sales contracts; division orders; contracts for sale, purchase,
exchange, refining or processing of Hydrocarbons; unitization and pooling
designations, declarations, orders and agreements; operating agreements;
agreements for development; area of mutual interest agreements; gas balancing or
deferred production agreements; processing agreements; plant agreements;
pipeline, gathering and transportation agreements; injection, repressuring and
recycling agreements; salt water or other disposal agreements; seismic or
geophysical permits or agreements; and any and all other agreements entered into
by Grantor or its Affiliates in connection with the exploration or development
of the Leases or the extraction, processing or marketing of production therefrom
or to which any of the Leases were subject as of the Effective Time; provided,
however, that none of the foregoing shall operate to (i) reduce Grantor’s “Net
Revenue Interest” for any Developed Properties Subject Well to below the “Net
Revenue Interest” set forth on Exhibit D for such Developed Properties Subject
Well or increase the “Working Interest” of Grantor for any Developed Properties
Subject Well above that “Working Interest” set forth on Exhibit D for such
Developed Properties Subject Well (unless there is a proportionate increase in
Grantor’s corresponding “Net Revenue Interest” for such Developed Properties
Subject Well); or (ii) reduce Grantor’s average “Net Revenue Interest” for the
Remaining Properties Leases to below the average “Net Revenue Interest” set
forth on Exhibit A for such Remaining Properties Leases or increase the average
“Working Interest” of Grantor for the Remaining Properties Leases above that
average “Working Interest” set forth on Exhibit A for such Remaining Properties
Leases (unless there is a proportionate increase in Grantor’s corresponding
average “Net Revenue Interest” for such Remaining Properties Leases); and

(k) conventional rights of reassignment that obligate Grantor to reassign all or
part of a property to a third party if Grantor intends to release or abandon
such property, including any Prior Reversionary Interest.

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, instrumentality, or other entity or association.

“Prime Rate” means the rate of interest published from time to time as the
“Prime Rate” in the “Money Rates” section of The Wall Street Journal.

“Prior Reversionary Interest” shall mean any contract, agreement, lease, deed,
conveyance or operating agreement that exists as of the Effective Time, that by
the terms thereof requires a Person to convey a part of the applicable Subject
Interests (or the applicable Net Profits Interest (and the Overriding Royalty
Interest if applicable) with respect to any part of the Subject Interests) to
another Person or to permanently cease production of any Subject Well, including
obligations arising pursuant to any operating agreements, Leases, and other
similar agreements or instruments affecting or burdening the Subject Interests.

 

17



--------------------------------------------------------------------------------

“Processing” or “Processed” shall mean to manufacture, fractionate or refine
Subject Hydrocarbons, but such terms do not mean or include activities involving
the use of normal lease or well equipment (such as dehydrators, gas treating
facilities, mechanical separators, heater-treaters, lease compression
facilities, injection or recycling equipment, tank batteries, field gathering
systems, pipelines and equipment and similar items) to treat or condition
Hydrocarbons or other normal operations on any of the Subject Interests.

“Production Sales Contracts” shall mean all contracts, agreements and
arrangements for the sale or disposition of Hydrocarbons.

“Release” shall mean any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing into the environment;
provided however, that Release shall not include Hydrocarbons emanating from
surface expressions located on the Subject Interests which are controlled upon
discovery.

“Remaining Properties Debit Balance” shall have the meaning given such term in
Section 4.3(c).

“Remaining Properties Debit Balance Amount” shall have the meaning given such
term in Section 4.3(c).

“Remaining Properties Eligible Materials” shall mean Materials for which amounts
in respect of the cost of such Materials were properly debited to the Remaining
Properties Net Profits Account.

“Remaining Properties Excluded Deductions” shall mean deduction amounts related
to any of the following items: (a) any amount that has also been used to reduce
or offset the amount of the Remaining Properties Subject Hydrocarbons (or
proceeds of production thereof) or has otherwise not been included therein
(including proceeds attributable to royalties, overriding royalties, production
payments and other charges burdening the Remaining Properties Subject Interests
as of the Effective Time if such charges have been used to reduce or offset the
amount of the Remaining Properties Subject Hydrocarbons (or proceeds of
production thereof)); (b) any overriding royalty, production payment or other
charge burdening the Remaining Properties Subject Interests which was created by
Grantor after the Effective Time; (c) any general, administrative or overhead
costs paid or incurred by Grantor or its Affiliates, except for those expressly
permitted hereunder; (d) any interest, premiums, fees or similar charges arising
out of borrowings or purchases of any goods, equipment or other items on credit,
whether or not used on or otherwise related to the Remaining Properties Subject
Interests; (e) all Remaining Properties Processing Costs; (f) any amounts paid
by Grantor (initial or a successor) to such Grantor’s predecessor in interest
with respect to part or all of the Remaining Properties Subject Interests
(including without limitation any purchase price or other consideration paid by
Grantor to such predecessor in interest to acquire all or part of the Remaining
Properties Subject Interests); (g) any amount arising from any condition,
circumstance, activity, practice, incident, action, or plan that gives rise to
any material liability, or otherwise forms the basis of any claim, action, suit,
proceeding, hearing or investigation, based on or related to the processing,
distribution, use, treatment, storage, disposal, transport, or handling, or the
emission, discharge, Release or threatened Release into the environment, of any
pollutant, contaminant, or hazardous substance or other toxic material or waste
from or attributable to the use or operation of any of

 

18



--------------------------------------------------------------------------------

the Remaining Properties Subject Interests which either occurred prior to, on or
after the Effective Time and are attributable to Grantor’s gross negligence or
willful misconduct; and (h) costs and expenses arising out of operations covered
by the AFEs shown on Exhibit B-2.

“Remaining Properties Excluded Proceeds” shall mean the following proceeds and
amounts:

(a) any Remaining Properties Offset Amounts, except that, for purposes of
determining the proceeds and amounts that constitute “Remaining Properties
Excluded Proceeds” for purposes hereof, (i) there shall not be any deductions to
such proceeds and amounts, in the cases of subsections (c), (h) and (j) of the
definition for “Remaining Properties Offset Amounts,” for the actual costs of
salvage or disposition or any Remaining Properties Processing Costs, as
applicable, (ii) cash payments received by Grantor as a result of any pooling or
unitization of the Remaining Properties Subject Interests shall be considered
Remaining Properties Excluded Proceeds regardless of whether the costs giving
rise to such payments were charged to the Remaining Properties Net Profits
Interest and (iii) insurance proceeds received by Grantor shall be considered
Remaining Properties Excluded Proceeds regardless of whether the cost of such
insurance was charged to the Remaining Properties Net Profits Account;

(b) any proceeds that are withheld from Grantor for any reason (other than at
the request of Grantor), until such time that the proceeds are actually received
by Grantor, provided that proceeds that are received by Grantor and promptly
deposited by it with an escrow agent in order to resolve a dispute with respect
thereto shall not be considered to be “received” by Grantor for purposes of this
definition until the time that such amounts are actually collected by Grantor;

(c) if Grantor becomes an underproduced party under any Gas balancing or similar
arrangement affecting the Remaining Properties Subject Interests, any amounts
for any Gas attributable to the Remaining Properties Subject Interests for which
Grantor is entitled to receive “make-up” Gas in the future that would otherwise
be attributable to the Remaining Properties Subject Interests;

(d) if Grantor becomes an overproduced party under any Gas balancing or similar
arrangement affecting the Remaining Properties Subject Interests, any amounts
for any Gas taken by an underproduced party as “make-up” Gas that would
otherwise be attributable to the Remaining Properties Subject Interests;

(e) any amount received by Grantor after the Effective Time in respect of any
production of Remaining Properties Subject Hydrocarbons prior to the Effective
Time;

(f) any amount to which Grantor is entitled by virtue of a judgment of a court
of competent jurisdiction resolving a dispute hereunder between Grantee and
Grantor in favor of Grantor, or any amount paid to Grantor in settlement of such
dispute;

(g) any amounts or compensation received by Grantor in connection with any Prior
Reversionary Interest; and

 

19



--------------------------------------------------------------------------------

(h) any additional proceeds (i.e., proceeds attributable to the
non-participating party) from the sale of Hydrocarbons related to any Remaining
Properties Subject Well with respect to which Grantor elects to be a
participating party (whether such rights are available pursuant to an operating
agreement or other agreement or arrangement) with respect to any operation with
respect to such Remaining Properties Subject Well for which another party or
parties have elected not to participate in such operation (or have elected to
abandon such Remaining Properties Subject Well) and Grantor elects to pay the
costs of such nonparticipating or abandoning party and as a result of which
Grantor becomes entitled to receive, either temporarily (i.e., through a period
of recoupment) or permanently such additional proceeds from the sale of
Hydrocarbons related to such Remaining Properties Subject Well.

“Remaining Properties Gross Deductions” shall mean the following costs and
expenses (and, where applicable, losses, liabilities and damages), to the extent
that the same (x) are properly allocable to the Remaining Properties Subject
Interests (and any related equipment or property used in connection therewith)
and the production and marketing of Remaining Properties Subject Hydrocarbons
therefrom and (y) have been incurred or accrued by Grantor, from and after the
Effective Time, but that are not attributable to a production month that occurs
prior to the Effective Time (excluding, in all instances, the Remaining
Properties Excluded Deductions):

(a) all costs paid by Grantor (i) for drilling, development, production and
abandonment operations (including activities necessary to gain access to and
prepare well locations for drilling; operations and activities related to
drilling and equipping Remaining Properties Subject Wells and service and
injector wells; operations constituting or associated with workovers; the
plugging and abandoning of any well or facility on the Remaining Properties
Subject Interests; and secondary recovery, pressure maintenance, repressuring,
recycling and other operations conducted for the purpose of enhancing production
from the Remaining Properties Subject Interests), (ii) for all direct labor
(including employee and fringe benefits) and other services necessary for
drilling, operating, producing and maintaining the Remaining Properties Subject
Interests and workovers of any Remaining Properties Subject Well, (iii) for
treatment, dehydration, compression, separation and transportation of the
Remaining Properties Subject Hydrocarbons (including activities related to the
acquisition, construction and installation of production and injection
facilities), (iv) for all Materials purchased for use on, or in connection with,
any of the Remaining Properties Subject Interests and (v) for any other
operations with respect to the exploration, development or operation of
Remaining Properties Subject Hydrocarbons (including costs for the maintenance
of any Remaining Properties Subject Well or facility on the Leases; replacement
of any facilities; the restoration or remediation of the surface or subsurface
sites associated with the Remaining Properties Subject Interests or lands pooled
or unitized therewith; and any marketing fees paid to non-Affiliates of
Grantor); provided, however, that (A) the costs charged to the Remaining
Properties Net Profits Account for such items shall be made (1) on the same
basis as such costs are charged under the operating agreement associated with
the applicable portion of the Remaining Properties Subject Interests at the time
the transaction giving rise to such costs occurred, or (2) in the absence of
such operating agreement, on the same basis as Grantor is charged under existing
third party arrangements, or (3) in the absence of both such operating agreement
and such third-party arrangements, on the same basis as costs are typically
charged under operating agreements generally used for onshore

 

20



--------------------------------------------------------------------------------

operations in the State of California; and (B) if Grantor elects to pay the
costs of a nonconsenting party or nonparticipating party with respect to which
the gross proceeds derived from such costs are not credited to the Remaining
Properties Net Profits Account, Grantor shall be solely responsible for such
costs;

(b)(i) all losses, costs, expenses, liabilities and damages (including outside
legal, accounting and engineering services) attributable to, or incident to the
operation or maintenance of, the Remaining Properties Subject Interests
associated with (A) defending, prosecuting, handling, investigating or settling
litigation, administrative proceedings, claims (including lien claims other than
liens for borrowed funds), damages, judgments, fines, penalties and other
liabilities, (B) the payment of judgments, penalties and other liabilities
(including interest thereon), paid by Grantor and not reimbursed under insurance
maintained by Grantor or others (including all losses, costs, expenses,
liabilities and damages arising from third-party claims, lawsuits or causes of
action for personal injury or death or damage to personal or real property (both
surface and subsurface), including those losses, costs, expenses, liabilities
and damages arising under Environmental Laws with respect to the Remaining
Properties Subject Interests or in any way from the environmental condition of
the Remaining Properties Subject Interests), (C) the payment or restitution of
any proceeds of Remaining Properties Subject Hydrocarbons, (D) complying with
applicable local, state and federal statutes, ordinances, rules and regulations,
and (E) tax or royalty audits, and (ii) any other loss, cost, expense, liability
or damage (including settlement costs and reasonable attorneys’ fees) incurred
by Grantor in relation to the Remaining Properties Subject Interests not paid or
reimbursed under insurance; excluding, in each instance, any expenses incurred
by Grantor in litigation of any claim or dispute arising hereunder between the
Parties or amounts paid by Grantor to Grantee pursuant to a final order entered
by a court of competent jurisdiction resolving any such claim or dispute or
amounts paid by Grantor to Grantee in connection with the settlement of any such
claim or dispute;

(c) all taxes, charges and assessments (excluding federal and state income,
transfer, mortgage, inheritance, estate, franchise and like taxes) incurred,
accrued or paid by Grantor with respect to the ownership of the Remaining
Properties Subject Interests or the extraction of the Remaining Properties
Subject Hydrocarbons, including production, severance or excise and other
similar taxes, charges and assessments assessed against, or measured by, the
production of (or the proceeds or value of production of) Remaining Properties
Subject Hydrocarbons, occupation taxes, gathering, pipeline, excise, sales, use
and other taxes, and ad valorem and property taxes, charges and assessments
assessed against or attributable to the Remaining Properties Subject Interests
or any equipment used in connection with production from any of the Remaining
Properties Subject Interests and any extraordinary or windfall profits taxes,
charges and assessments that may be assessed in the future based upon profits
realized or prices received from the sale of Remaining Properties Subject
Hydrocarbons;

(d) all insurance premiums attributable to the ownership or operation of the
Remaining Properties Subject Interests paid by Grantor for insurance actually
carried for periods after the Effective Time with respect to the Remaining
Properties Subject Interests, or any equipment located on any of the Remaining
Properties Subject Interests, or incident to the operation or maintenance of the
Remaining Properties Subject Interests;

 

21



--------------------------------------------------------------------------------

(e) all amounts and other consideration paid by Grantor for (i) rent and the use
of or damage to the surface, (ii) delay rentals, shut-in well payments, minimum
royalties and similar payments, and (iii) fees for renewal, extension,
modification, amendment, replacement or supplementation of the Leases included
in the Remaining Properties Subject Interests;

(f) all amounts charged by the relevant operator as overhead, administrative or
indirect charges specified in the applicable operating agreements or other
arrangements now or hereafter covering the Remaining Properties Subject
Interests or operations with respect thereto;

(g) to the extent Grantor is the operator of certain of the Remaining Properties
Subject Interests and there is no operating agreement covering such portion of
the Remaining Properties Subject Interests, those overhead, all administrative
or indirect charges that are allocated by Grantor to such portion of the
Remaining Properties Subject Interests, to the extent that such charges are
allocated in the same manner that Grantor allocates to other similarly owned and
operated properties;

(h) if, as a result of the occurrence of the bankruptcy or insolvency or similar
occurrence of the purchaser of Remaining Properties Subject Hydrocarbons, any
and all amounts previously credited to the Remaining Properties Net Profits
Account are reclaimed from Grantor or its representative, then the amounts
reclaimed as promptly as practicable following Grantor’s payment thereof;

(i) all costs and expenses paid by Grantor for recording this Conveyance and,
immediately prior to the last Payment Period, costs estimated in good faith to
record the termination or release of this Conveyance;

(j) all amounts previously included, or otherwise accounted for, in the
calculation of Remaining Properties Gross Profits but subsequently paid by
Grantor as a refund, interest or penalty;

(k) at the option of Grantor, all amounts reserved for approved development
expenditure projects on the Remaining Properties Subject Interests, including
amounts for drilling, recompletion and workover costs, provided that, such
amounts, (i) to the extent not already spent or incurred by Grantor, will,
together with such amounts on the Developed Properties Subject Interests, at no
time exceed two million dollars ($2,000,000) in the aggregate, and (ii) shall
not be included as part of the Remaining Properties Gross Deductions in
subsequent Payment Periods; and

(l) all costs accrued for future plugging and abandonment of any well or
facility on the Remaining Properties Subject Interests, provided that such
amounts shall not be included as part of the Remaining Properties Gross
Deductions in subsequent Payment Periods.

“Remaining Properties Gross Fair Value” means an amount equal to the Fair Value
divided by twenty-five percent (25%).

 

22



--------------------------------------------------------------------------------

“Remaining Properties Gross Profits” shall mean, for each Payment Period
following the Effective Time, an amount equal to the sum of (excluding, in all
instances, the Remaining Properties Excluded Proceeds) the gross proceeds
received by Grantor during the applicable Payment Period (and that are not
attributable to a production month that occurs prior to the Effective Time) from
the sale of all Remaining Properties Subject Hydrocarbons, including the
following proceeds and amounts: (a) all proceeds and consideration received,
directly or indirectly, for advance payments and payments under take-or-pay and
similar provisions of Production Sales Contracts when credited against the price
for delivery of production; and (b) all proceeds and amounts received by Grantor
(i) from any “make up” Gas taken by Grantor as a result of its position as an
underproduced party under any Gas balancing or similar arrangement affecting the
Remaining Properties Subject Interests, (ii) received as a balancing of accounts
under a Gas balancing or other similar arrangement affecting the Remaining
Properties Subject Interests either as an interim balancing or at the depletion
of the reservoir, and (iii) for any Gas taken by Grantor attributable to the
Remaining Properties Subject Interests in excess of its entitlement share of
such Gas; provided, however, that Remaining Properties Gross Profits (A) shall
not include any Remaining Properties Processing Proceeds and (B) in the event
that Remaining Properties Subject Hydrocarbons are Processed prior to sale,
shall only include the Payment Value of such Remaining Properties Subject
Hydrocarbons before any such Processing.

“Remaining Properties Leases” shall mean, subject to the depth limitations and
other restrictions that may be set forth therein, and excluding the Targeted
Formations within a Developed Properties Subject Well, (a) the oil and gas
leases, oil, gas and mineral leases, subleases and other leaseholds, contractual
rights, and other rights to hydrocarbons set forth on Exhibit A as to all lands
and depths described in such lease (or the applicable part or portion thereof,
if limited in depth or areal extent in Exhibit A) and any interest therein and
any leasehold interest in any other lease of Hydrocarbons derived from the
pooling or unitization of each such lease (or portion thereof, if limited in
depth or areal extent in Exhibit A) with other leases, together with any
interest acquired or maintained in any and all renewals and extensions of such
lease, (b) any replacement lease taken upon or in anticipation of termination of
such lease (if executed and delivered during the term of or within one year
after the expiration of the predecessor lease), as to all lands and depths
described in the predecessor lease and in which Grantor had an interest under
the predecessor lease (unless the extended or predecessor lease is specifically
limited in depth or areal extent in Exhibit A, in which event only the
corresponding portion of such lease shall be considered a renewal or extension
or a replacement lease subject to this Conveyance), and (c) any other leasehold,
royalty, overriding royalty or fee interest described on Exhibit A.

“Remaining Properties Processing Costs” shall mean the costs of Processing that
generate Remaining Properties Processing Proceeds received by Grantor.

“Remaining Properties Processing Proceeds” shall mean the excess, if any, of
(a) proceeds received by Grantor from the sale of Remaining Properties Subject
Hydrocarbons that are the result of any Processing over (b) the part of such
proceeds that represents the Payment Value of such Remaining Properties Subject
Hydrocarbons before any Processing.

 

23



--------------------------------------------------------------------------------

“Remaining Properties Net Deductions” shall mean, for each Payment Period
following the Effective Time, an amount equal to the excess, if any, of (a) the
sum of the Remaining Properties Gross Deductions over (b) the sum of the
Remaining Properties Offset Amounts.

“Remaining Properties Net Profits” shall have the meaning given such term in
Section 4.3(a).

“Remaining Properties Net Profits Account” shall mean the account maintained in
accordance with the provisions of Sections 4.1(a), (c), (e) and (f).

“Remaining Properties Net Profits Interest” shall mean an overriding royalty
interest calculated as a variable undivided percentage interest in and to the
Remaining Properties Subject Hydrocarbons entitling Grantee to receive a sum
equal to the Remaining Properties Proceeds Percentage of the Remaining
Properties Net Profits, if any, for each Payment Period for the term of this
Conveyance.

“Remaining Properties NPI Calculation” shall have the meaning given such term in
Section 4.3(a).

“Remaining Properties NPI Payment Amount” shall have the meaning given such term
in Section 4.3(a).

“Remaining Properties Offset Amounts” shall mean the following amounts (net of
any applicable taxes):

(a) any amounts received by Grantor as delay rentals, bonus, royalty or other
similar payments in relation to the Remaining Properties Subject Interests;

(b) any amounts received by Grantor in connection with, or for dry hole, bottom
hole or other similar contributions related to, the Remaining Properties Subject
Interests;

(c) upon salvage or other disposition, the applicable actual salvage value
(determined in accordance with the applicable operating agreement then in effect
and binding upon Grantor or, in the absence of such agreement, based on the fair
market value of such items in the region in which they are located) of any
Remaining Properties Eligible Materials, less, in each instance, the actual
costs of salvage or other disposition paid or incurred by Grantor in connection
with such sale;

(d) any cash payments received by Grantor as a result of any pooling or
unitization of the Remaining Properties Subject Interests if the costs giving
rise to such payments were charged to the Remaining Properties Net Profits
Account, directly or indirectly;

(e) any insurance proceeds received by Grantor as a result of any loss,
liability or damage relating to the Remaining Properties Subject Interests,
Remaining Properties Eligible Materials or Remaining Properties Subject
Hydrocarbons if the cost of such insurance was charged to the Remaining
Properties Net Profits Account;

 

24



--------------------------------------------------------------------------------

(f) any amounts received by Grantor from third parties as rental or use fees for
Remaining Properties Eligible Materials;

(g) the gross proceeds of any judgments or claims received by Grantor for
damages occurring on or after the Effective Time to (i) the Remaining Properties
Subject Interests, (ii) any Remaining Properties Eligible Materials and
(iii) any Remaining Properties Subject Hydrocarbons;

(h) to the extent not covered under subsection (c) above, any proceeds received
by Grantor from the sale of Remaining Properties Eligible Materials less the
actual costs paid or incurred by Grantor in connection with such sale;

(i) any payments made to Grantor in connection with the drilling or deferring of
drilling of any Remaining Properties Subject Well;

(j) for any Remaining Properties Subject Hydrocarbons that are Processed before
sale, the excess, if any, of the Remaining Properties Processing Proceeds
arising therefrom (that are received by Grantor) over the Remaining Properties
Processing Costs of such Processing (that are paid or incurred by Grantor);

(k) any interest, penalty or other amount not derived from the sale of the
Remaining Properties Subject Hydrocarbons that is paid to Grantor by the
purchaser of production or escrow agent in connection with proceeds withheld or
deposited with an escrow agent;

(l) in the event that any Transfers described in Section 6.1(a)(ii) occur, the
Remaining Properties Gross Fair Value of the Remaining Properties Net Profits
Interest released during the relevant Payment Period in connection with such
Transfers; and

(m) any amounts of Gross Reversionary Compensation associated with a conveyance
of all or any portion of the Remaining Properties Subject Interests, or
cessation of production from any Remaining Properties Subject Well, in
connection with a Prior Reversionary Interest pursuant to Section 6.2.

“Remaining Properties Proceeds Percentage” shall mean twenty-five percent (25%).

“Remaining Properties Subject Hydrocarbons” shall mean all Hydrocarbons in and
under and that may be produced, saved, and sold from, and are attributable to,
the Remaining Properties Subject Interests from and after the Effective Time,
after deducting the appropriate share of all royalties and any overriding
royalties, production payments, net profits interests and other similar charges
(except the Remaining Properties Net Profits Interest) burdening the Remaining
Properties Subject Interests as of the Effective Time, provided that, (a) there
shall not be included in the Remaining Properties Subject Hydrocarbons (i) any
Hydrocarbons attributable to non-consent operations conducted with respect to
the Remaining Properties Subject Interests (or any portion thereof) as to which
Grantor shall be a non-consenting party as of the Effective Time that are
dedicated to the recoupment or reimbursement of costs and expenses of the
consenting party or parties by the terms of the relevant operating agreement,
unit agreement,

 

25



--------------------------------------------------------------------------------

contract for development, or other instrument providing for such non-consent
operations (including any interest, penalty or other amounts related thereto),
or (ii) any Hydrocarbons lost in production or marketing or used by Grantor for
drilling, production or plant operations (including fuel, secondary or tertiary
recovery) conducted solely for the purpose of producing Remaining Properties
Subject Hydrocarbons from the Remaining Properties Subject Interests, and
(b) there shall be included in the Remaining Properties Subject Hydrocarbons any
Hydrocarbons attributable to non-consent operations conducted with respect to
the Remaining Properties Subject Interests (or any portion thereof) as to which
Grantor shall be a non-consenting party as of the Effective Time that are
produced, saved, and sold from, and are attributable to the Remaining Properties
Subject Interests after the Effective Time from and after the recoupment or
reimbursement of costs and expenses (including any interest, penalty or other
amounts related thereto) of the consenting party or parties by the terms of the
relevant operating agreement, unit agreement, contract agreement, contract
development, or other instruments providing for such non-consent operations.

“Remaining Properties Subject Interests” shall mean each kind and character of
right, title, claim, or interest (solely for purposes of this definition,
collectively “rights”) that Grantor has or owns in the Leases and the Remaining
Properties Subject Wells, whether such rights be under or by virtue of a lease,
a unitization or pooling order or agreement, an operating agreement, a farm-out
agreement, a division order, or a transfer order or be under or by virtue of any
other type of claim or title, legal or equitable, recorded or unrecorded, even
though Grantor’s interest be incorrectly or incompletely described in, or a
description thereof omitted from, Exhibit A, all as such rights shall be
(a) enlarged or diminished by virtue of the provisions of Section 5.2, and
(b) enlarged by the discharge of any obligations for payments out of production
or by the removal of any charges or encumbrances to which any of such rights are
subject at the Effective Time (provided that such discharge or removal is
pursuant to the express terms of the instrument that created such charge,
obligation or encumbrance) and any and all renewals, extensions and replacements
of the right occurring within one year after the expiration of such rights.

“Remaining Properties Subject Well” shall mean each well (whether now existing
or hereinafter drilled) on the Leases, in respect of which Grantor owns any
interest or is entitled to any of the Hydrocarbons production or the proceeds
therefrom (including directly or indirectly by virtue of the effect of any
farmout or farmin provisions or other provisions), excluding each Developed
Properties Subject Well (but such exclusion being only to the extent of the
Targeted Formations within that Developed Properties Subject Well).

“Replacement Well” shall mean a well drilled to replace a Developed Properties
Subject Well in order to produce Hydrocarbons intended to be produced from the
Developed Properties Subject Well but which were not produced from the Developed
Properties Subject Well due to mechanical, technical or similar reasons.

“Reversionary Compensation” shall have the meaning given such term in
Section 6.2.

“Subject Hydrocarbons” shall mean the Developed Properties Subject Hydrocarbons
and the Remaining Properties Subject Hydrocarbons, or if the context allows or
requires, the Developed Properties Subject Hydrocarbons or the Remaining
Properties Subject Hydrocarbons.

 

26



--------------------------------------------------------------------------------

“Subject Interests” shall mean the Developed Properties Subject Interests and
the Remaining Properties Subject Interests, or if the context allows or
requires, the Developed Properties Subject Interests or the Remaining Properties
Subject Interests.

“Subject Well” shall mean a Developed Properties Subject Well or a Remaining
Properties Subject Well.

“Targeted Formations” shall mean, for each Developed Properties Subject Well,
any formation located between the surface of the earth and the base of the
Deepest Producing Formation.

“Transfer” shall mean any assignment, sale, transfer, conveyance, or disposition
of any property (and shall include any derivative variants of each such term);
provided, however, that, as used herein, the term “Transfer” shall not include
the granting of a security interest, pledge, or mortgage in or of Grantor’s
interest in any property, including the Subject Interests or the Subject
Hydrocarbons.

“Trust” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

“Trust Agreement” shall mean that certain Amended and Restated Trust Agreement
of the Trust of even date herewith among the Grantor, the Trustee and Wilmington
Trust, National Association, as the same may be amended from time to time.

“Trust Documents” shall mean the Trust Agreement and that certain Operating and
Services Agreement of even date herewith between the Grantor and Trust.

“Trustee” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

ARTICLE III

WARRANTY

Grantor represents and warrants that Exhibit A is, in all material respects, a
complete and accurate listing of all of Grantor’s assets that currently produce
Hydrocarbons or that are reasonably expected to produce Hydrocarbons in the
future. Grantor warrants title to the Developed Properties Net Profits Interest,
the Remaining Properties Net Profits Interest, and the Overriding Royalty
Interest, subject to the Permitted Encumbrances, unto Grantee, its successors
and assigns, against all persons whomsoever lawfully claiming or to claim the
same, or any part thereof, by, through or under Grantor or its Affiliates, but
not otherwise. Subject to the Net Profits Interests, the Overriding Royalty
Interest and the Permitted Encumbrances, Grantor further warrants to Grantee,
with respect to claims made by, through or under Grantor or its Affiliates, that
immediately prior to the transfer made pursuant to this Conveyance, (a) with
respect to each Developed Properties Subject Well set forth in Exhibit D, as to
Grantor’s interest therein, Grantor is (i) entitled to receive not less than the
percentage set forth in Exhibit D hereto as the “Net Revenue Interest” of all
Hydrocarbons produced, saved and marketed from such Developed Properties Subject
Well to which such “Net Revenue Interest” corresponds without reduction of such
interest throughout the duration of the life of such Developed Properties
Subject Well, except as specifically set forth in Exhibit D, and (ii) obligated
to bear the percentage of the costs and

 

27



--------------------------------------------------------------------------------

expenses relating to the maintenance, development and operation of such
Developed Properties Subject Well not greater than the “Working Interest” set
forth in Exhibit D with respect to such Developed Properties Subject Well,
without increase throughout the duration of the life of such Developed
Properties Subject Well, except as specifically set forth in Exhibit D or unless
there is a proportionate increase in Grantor’s corresponding “Net Revenue
Interest” for such Developed Properties Subject Well; and (b) with respect to
each of the Remaining Properties Leases set forth in Exhibit A, as to Grantor’s
interest therein, Grantor is (i) entitled to receive, on average, not less than
the percentage set forth in Exhibit A hereto as the average “Net Revenue
Interest” of all Hydrocarbons produced, saved and marketed from such Remaining
Properties Leases to which such average “Net Revenue Interest” corresponds
without reduction of such interest throughout the duration of the life of such
Remaining Properties Leases, except as specifically set forth in Exhibit A, and
(ii) obligated to bear, on average, the percentage of the costs and expenses
relating to the maintenance, development and operation of each of such Remaining
Properties Leases not greater than the average “Working Interest” set forth in
Exhibit A with respect to such Remaining Properties Leases, without increase
throughout the duration of the life of such Remaining Properties Leases, except
as specifically set forth in Exhibit A or unless there is a proportionate
increase in Grantor’s corresponding “Net Revenue Interest” for such Remaining
Properties Leases. Grantor transfers to Grantee by way of substitution and
subrogation (to the fullest extent that same may be transferred), all rights or
actions over and against all of Grantor’s predecessors, covenantors or
warrantors of title (other than Affiliates of Grantor).

ARTICLE IV

ESTABLISHMENT OF NET PROFITS ACCOUNTS

AND OVERRIDING ROYALTY ACCOUNT

Section 4.1 Net Profits Accounts and Overriding Royalty Account.

(a) In order to account for, track and make the payments associated with the Net
Profits Interests and the Overriding Royalty Interest, Grantor shall establish
and maintain true and correct books and records in order to determine the
credits and debits to a Developed Properties Net Profits Account, a Remaining
Properties Net Profits Account, and an Overriding Royalty Account to be
maintained by Grantor at all times during the term hereof. The Developed
Properties Net Profit Account, the Remaining Properties Net Profits Account and
the Overriding Royalty Account will be maintained in accordance with the terms
of this Conveyance and prudent and accepted accounting principles.

(b) From and after the Execution Date with respect to each Payment Period, the
Developed Properties Net Profits Account shall be (i) credited with an amount
equal to the Developed Properties Gross Profits (subject to the deduction
described in Section 4.5(a)), and (ii) debited with an amount equal to the
Developed Properties Net Deductions (subject to the following two sentences).
If, in calculating the amount of Developed Properties Net Deductions for any
Payment Period, the Developed Properties Offset Amounts exceed the Developed
Properties Gross Deductions, then the Developed Properties Net Deductions for
that Payment Period shall be zero, and such excess shall be applied to reduce
the Developed Properties Net Deductions in each succeeding Payment Period until
exhausted. Under no circumstances shall the amount paid in respect of any
Payment Period exceed eighty percent (80%) of Developed Properties Gross Profits
for such Payment Period.

 

28



--------------------------------------------------------------------------------

(c) From and after the Execution Date with respect to each Payment Period, the
Remaining Properties Net Profits Account shall be (i) credited with an amount
equal to the Remaining Properties Gross Profits (subject to the deduction
described in Section 4.5(a)), and (ii) debited with an amount equal to the
Remaining Properties Net Deductions (subject to the following two sentences).
If, in calculating the amount of Remaining Properties Net Deductions for any
Payment Period, the Remaining Properties Offset Amounts exceed the Remaining
Properties Gross Deductions, then the Remaining Properties Net Deductions for
that Payment Period shall be zero, and such excess shall be applied to reduce
the Remaining Properties Net Deductions in each succeeding Payment Period until
exhausted. Under no circumstances shall the amount paid in respect of any
Payment Period exceed twenty-five percent (25%) of Remaining Properties Gross
Profits for such Payment Period.

(d) From and after the Execution Date with respect to each Payment Period, the
Overriding Royalty Account shall be (i) credited with an amount equal to the ORI
Properties Gross Profits (subject to the deduction described in Section 4.5(a)),
and (ii) debited with an amount equal to the sum of all gathering, handling,
processing, treating, compression, transportation and marketing costs and
expenses and all ad valorem and production taxes attributable to the ORI
Properties Subject Hydrocarbons sold during the applicable Payment Period.

(e) The Developed Properties Gross Profits, Developed Properties Net Deductions,
Remaining Properties Gross Profits and Remaining Properties Net Deductions shall
not be interpreted or applied in any manner that (i) results in any duplication
of all or any part of any such credit or debit (or reduction thereto) in the
Developed Properties Net Profits Account or Remaining Properties Net Profits
Account, or (ii) ever results in the inclusion of any charge to the Developed
Properties Net Profits Account or the Remaining Properties Net Profits Account
that is reimbursed to Grantor by any Person.

(f) GRANTEE ACKNOWLEDGES AND AGREES THAT THE PROVISIONS ESTABLISHING AND
MAINTAINING THE DEVELOPED PROPERTIES NET PROFITS ACCOUNT AND THE REMAINING
PROPERTIES NET PROFITS ACCOUNT AND THE DEBITING OF ITEMS THERETO SHALL BE
APPLICABLE REGARDLESS OF WHETHER THE LOSSES, COSTS, EXPENSES, LIABILITIES AND
DAMAGES THAT MAY BE DEBITED IN ACCORDANCE WITH THIS CONVEYANCE AROSE SOLELY OR
IN PART FROM THE ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OF GRANTOR OR ANY OF ITS AFFILIATES, OTHER THAN LOSSES, COSTS,
EXPENSES, LIABILITIES AND DAMAGES THAT AROSE FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF GRANTOR OR ANY OF ITS AFFILIATES, WHICH SHALL NOT BE
DEBITED TO THE DEVELOPED PROPERTIES NET PROFITS ACCOUNT OR THE REMAINING
PROPERTIES NET PROFITS ACCOUNT. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
CONVEYANCE SHALL BE CONSTRUED AS A WAIVER OR RELEASE OF GRANTOR FROM ANY CLAIM,
ACTION OR LIABILITY ARISING UNDER SECTION 5.1(a).

 

29



--------------------------------------------------------------------------------

Section 4.2 Accounting and Payment – Developed Properties.

(a) Following the conclusion of each Payment Period, a calculation (the
“Developed Properties NPI Calculation”) shall be made by Grantor for the
Developed Properties Net Profits Account by deducting (i) the sum of (A) the
total Developed Properties Net Deductions for such Payment Period and (B) the
absolute value of the Developed Properties Debit Balance (as defined below), if
any, carried forward in the Developed Properties Net Profits Account at the
beginning of such Payment Period from (ii) the total Developed Properties Gross
Profits for such Payment Period. If the Developed Properties NPI Calculation
results in a positive amount with respect to the Payment Period (the “Developed
Properties Net Profits”), then (i) that positive amount shall be multiplied by
the Developed Properties Proceeds Percentage, (ii) the resulting product thereof
(the “Developed Properties NPI Payment Amount”) shall be payable to Grantee as
specified in Section 4.4, and (iii) that positive amount shall be subtracted
from the balance of the Developed Properties Net Profits Account to cause the
Developed Properties Net Profits Account to have a zero balance immediately
following the end of such Payment Period.

(b) If the Developed Properties NPI Calculation results in a negative amount
with respect to a Payment Period, the negative sum shall be deemed the
“Developed Properties Debit Balance” for purposes hereof; and no payments shall
be made to Grantee in respect of the Developed Properties Net Profits Interest
nor shall Grantee ever be liable to make any payment to Grantor in respect of
the Developed Properties Debit Balance. Any Developed Properties Debit Balance
shall be carried forward in the Developed Properties Net Profits Account for the
following Payment Period.

(c) All amounts received by Grantor from the sale of the Developed Properties
Subject Hydrocarbons for any Payment Period shall be held by Grantor in one of
its general bank accounts and Grantor shall not be required to maintain a
segregated account for such funds.

Section 4.3 Accounting and Payment – Remaining Properties.

(a) Following the conclusion of each Payment Period, a calculation (the
“Remaining Properties NPI Calculation”) shall be made by Grantor for the
Remaining Properties Net Profits Account by deducting (i) the sum of (A) the
total Remaining Properties Net Deductions for such Payment Period and (B) the
absolute value of the Remaining Properties Debit Balance Amount (as defined
below), if any, carried forward in the Remaining Properties Net Profits Account
at the beginning of such Payment Period from (ii) the total Remaining Properties
Gross Profits for such Payment Period. If the Remaining Properties NPI
Calculation results in a positive amount with respect to the Payment Period (the
“Remaining Properties Net Profits”), then (i) that positive amount shall be
multiplied by the Remaining Properties Proceeds Percentage, (ii) the resulting
product thereof (the “Remaining Properties NPI Payment Amount”) shall be payable
to Grantee as specified in Section 4.4, and (iii) that positive amount shall be
subtracted from the balance of the Remaining Properties Net Profits Account to
cause the Remaining Properties Net Profits Account to have a zero balance
immediately following the end of such Payment Period,.

 

30



--------------------------------------------------------------------------------

(b) Following the conclusion of each Payment Period, (i) the balance in the
Overriding Royalty Account shall be multiplied by seven and one-half percent
(7.5%), (ii) the resulting product thereof (the “Overriding Royalty Interest
Proceeds”) shall be available for payment to Grantee, but only if called for by
Section 4.3(c), and (iii) the balance of the Overriding Royalty Account shall be
reduced to zero immediately following the end of such Payment Period.

(c) If the Remaining Properties NPI Calculation results in a negative amount
with respect to a Payment Period, the negative sum shall be deemed the
“Remaining Properties Debit Balance” for purposes hereof; and (i) no payments
shall be made to Grantee in respect of the Remaining Properties Net Profits
Interest nor shall Grantee ever be liable to make any payment to Grantor in
respect of the Remaining Properties Debit Balance; (ii) the Overriding Royalty
Interest Proceeds for the Payment Period shall be payable to Grantee as
specified in Section 4.4; and (iii) any Remaining Properties Debit Balance, plus
an amount equal to the Overriding Royalty Interest Proceeds for the Payment
Period, (the “Remaining Properties Debit Balance Amount”) shall be carried
forward in the Remaining Properties Net Profits Account for the following
Payment Period.

(d) All amounts received by Grantor from the sale of the Remaining Properties
Subject Hydrocarbons for any Payment Period shall be held by Grantor in one of
its general bank accounts and Grantor shall not be required to maintain a
segregated account for such funds.

Section 4.4 Payment of NPI Payouts and Overriding Royalty Interest Proceeds. For
each Payment Period, Grantor shall transfer or cause to be transferred to
Grantee an amount equal to the sum of (a) the Developed Properties NPI Payment
Amount, if any, plus (b)(i) the Remaining Properties NPI Payment Amount, if any,
or (ii) the Overriding Royalty Interest Proceeds if payable pursuant to
Section 4.3(c), less (c) the Monthly Administrative Fee, with respect to the
Payment Period on or before the eighth (8th) Business Day following the last
Business Day of the month that follows such period (other than with respect to
the initial Payment Period, which transfer shall occur on or before June 15,
2012). All funds payable to Grantee on account of the Developed Properties Net
Profits Interest shall be calculated and paid entirely and exclusively out of
the Developed Properties Net Profits. All funds payable to Grantee on account of
the Remaining Properties Net Profits Interest shall be calculated and paid
entirely and exclusively out of the Remaining Properties Net Profits. All funds
payable to Grantee on account of the Overriding Royalty Interest shall be
calculated and paid entirely and exclusively out of the balance in the
Overriding Royalty Account.

Section 4.5 Overpayment; Past Due Payments.

(a) If Grantor ever pays Grantee more than the amount of money then due and
payable to Grantee under this Conveyance, Grantee shall not be obligated to
return the overpayment, but Grantor may at any time thereafter reduce the
Developed Properties NPI Payment Amount, the Remaining Properties NPI Payment
Amount or the Overriding Royalty

 

31



--------------------------------------------------------------------------------

Interest Proceeds by, and retain for its own account, an amount equal to the
overpayment, plus interest at the Prime Rate on such amount for the period
between the fifteenth (15th) day after the date of the overpayment and the date
such amount is recovered by Grantor. In order to exercise its rights under this
Section 4.5(a), Grantor must give Grantee written notice with respect to any
such overpayment, together with supporting information and data.

(b) Any amount not paid by Grantor to Grantee with respect to either of the Net
Profits Interests or the Overriding Royalty Interest when due shall bear, and
Grantor hereby agrees to pay, interest at the Prime Rate from the due date until
such amount has been paid. Grantor shall give Grantee written notice with
respect to any such past due payment, together with supporting information and
data.

Section 4.6 Statements. For each Payment Period, for each Net Profits Interest
(and the Overriding Royalty Interest, if the Overriding Royalty Interest
Proceeds are payable for the Payment Period), Grantor shall deliver to Grantee a
statement (“Monthly Statement”) showing the Developed Properties NPI Calculation
and the Remaining Properties NPI Calculation (or the calculation of the
Overriding Royalty Interest Proceeds, if such amount is payable for the Payment
Period), respectively, with respect to the Payment Period on or before the
eighth (8th) Business Day following the last Business Day of the month that
follows such period. In order for Grantee to take exception to any item or items
included in any Monthly Statement, Grantee must notify Grantor in writing within
two hundred seventy (270) days after the end of the calendar year with respect
to which such Monthly Statement relates. Such notice must set forth in
reasonable detail the specific debits or credits to which exception is taken.
Adjustments shall be made for all exceptions that are agreed to by the Parties.
All matters contained in Monthly Statements that are not objected to by Grantee
in the manner provided by this Section 4.6 shall be conclusively deemed correct.

Section 4.7 Information; Access. Grantor shall maintain true and correct books,
records and accounts of (a) all transactions required or permitted by this
Conveyance (including all financial information necessary to reflect such
transactions), and (b) the financial information necessary to make the Developed
Properties NPI Calculation, the Remaining Properties NPI Calculation and the
calculation of the Overriding Royalty Interest Proceeds with respect to any
Payment Period. Grantee or its representative, at Grantee’s expense and upon
reasonable prior written notice, may inspect and copy such books, records, and
accounts, and such other documents, contracts and information as may be
reasonably requested by Grantee, in Grantor’s office during normal business
hours. At Grantee’s request, subject to applicable restrictions on disclosure
and transfer of information, Grantor shall give Grantee and its designated
representatives reasonable access in Grantor’s office during normal business
hours to (i) all production data and sales documentation (including third-party
sales documentation) in Grantor’s possession or Grantor’s Affiliates’
possession, relating to operations on the Subject Interests, (ii) all other
information and supporting documentation relevant to expenditures and other
amounts relevant to the calculation of the amounts payable to Grantee hereunder
and (iii) all reserve reports and reserve studies in the possession of Grantor
or of Grantor’s Affiliates, relating to the Subject Interests, whether prepared
by Grantor, by Grantor’s Affiliates, or by consulting engineers. GRANTOR MAKES
NO (AND GRANTEE HEREBY WAIVES ANY) REPRESENTATIONS OR WARRANTIES ABOUT THE
ACCURACY OR

 

32



--------------------------------------------------------------------------------

COMPLETENESS OF ANY SUCH DATA, REPORTS, OR STUDIES REFERRED TO IN THIS
SECTION 4.7 AND GRANTOR SHALL HAVE NO LIABILITY TO GRANTEE, THE TRUST OR ANY
OTHER PERSON RESULTING FROM SUCH DATA, STUDIES, OR REPORTS OR THE USE THEREOF.

ARTICLE V

OPERATION OF THE SUBJECT INTERESTS

Section 5.1 Operations Standard.

(a) To the extent Grantor controls such matters and notwithstanding anything to
the contrary herein, with respect to the Subject Interests, Grantor agrees that
it will conduct and carry on, or use commercially reasonable efforts to cause
the operator thereof to conduct and carry on, the operation and maintenance of
the Subject Interests in the same manner as a reasonably prudent operator in the
State of California would under the same or similar circumstances acting with
respect to its own properties.

(b) As to any third Person, the acts of Grantor shall be binding on Grantee, and
it shall not be necessary for Grantee to join with Grantor in the execution or
ratification of any operating agreement, unit operating agreement, contract for
development, or similar instrument affecting or pertaining to any of the Subject
Interests.

(c) Grantee acknowledges that Grantor is not the only undivided interest owner
in the properties underlying the Subject Interests. As such, Grantee agrees that
the acts or omissions of Grantor’s co-owners shall not be deemed to constitute a
violation of the provisions of Section 5.1(a), nor shall any action required by
a vote of co-owners be deemed to constitute such a violation so long as Grantor
has voted its interest in a manner designed to comply with Section 5.1(a).

(d) WITHOUT LIMITING THE FOREGOING, (i) THE PARTIES ACKNOWLEDGE THAT GRANTEE HAS
NO RIGHT OR POWER TO PROPOSE THE DRILLING OF A WELL OR ANY OTHER OPERATIONS, TO
DETERMINE THE TIMING OR SEQUENCE OF ANY OPERATIONS, TO COMMENCE OR SHUT DOWN
PRODUCTION, TO TAKE OVER OPERATIONS, OR TO MAKE OR SHARE OR PARTICIPATE IN OR
OTHERWISE BE INVOLVED IN ANY MANNER WHATSOEVER IN ANY OPERATING DECISION
WHATSOEVER OR IN ANY DECISION PERTAINING TO THE MARKETING AND SALE OF PRODUCTION
WHATSOEVER OR ANY OTHER ASPECT OF ANY OPERATIONS OR DECISIONS AFFECTING
OPERATIONS OR OTHER ACTIVITIES ON OR RELATING TO THE SUBJECT INTERESTS AND,
(ii) THE PARTIES HEREBY EXPRESSLY NEGATE ANY INTENT TO CREATE (AND THIS
CONVEYANCE SHALL NEVER BE CONSTRUED AS CREATING) A MINING OR OTHER PARTNERSHIP
OR JOINT VENTURE OR OTHER RELATIONSHIP SUBJECTING GRANTOR AND GRANTEE TO JOINT
LIABILITY OR ANY OTHER DUTIES BETWEEN GRANTOR AND GRANTEE (EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN).

 

33



--------------------------------------------------------------------------------

Section 5.2 Pooling and Unitization .

(a) Certain of the Subject Interests may have been heretofore pooled or unitized
for the production of Hydrocarbons. Such Subject Interests are and shall be
subject to the terms and provisions of such pooling or unitization agreements,
and this Conveyance shall apply to and affect only the production of
Hydrocarbons from such units which accrues to such Subject Interests under and
by virtue of the applicable pooling and unitization agreements.

(b) Grantor shall have (without further consent of or notice to Grantee) the
right to pool or unitize all or any of the Subject Interests (and the Net
Profits Interests and Overriding Royalty Interest) and to alter, change, amend
or terminate any pooling or unitization agreements heretofore or hereafter
entered into, as to all or any part of the lands covered by the Leases, as to
one or more of the formations or horizons thereunder, when, in the reasonable
judgment of Grantor, it is necessary or advisable to do so in order to
facilitate the orderly development of the Subject Interests or to comply with
the requirements of any law or governmental order or regulation relating to the
spacing of wells or proration of the production therefrom. For purposes of
computing Developed Properties Net Profits, Remaining Properties Net Profits or
ORI Properties Gross Profits, as applicable, there shall be allocated to the
Subject Interests included in such unit a pro rata portion of the Hydrocarbons
produced from the pooled unit on the same basis that production from the pool or
unit is allocated to other working interests in such pool or unit by virtue of
the applicable pooling or unitization agreement. The interest in any such unit
allocable to the Subject Interests included therein shall become a part of the
Subject Interests and shall be subject to the applicable Net Profits Interest,
and to the Overriding Royalty Interest, if applicable.

Section 5.3 Non-Consent. Grantor shall have (without the further consent of or
notice to Grantee) the right to elect not to participate in any operations that
are to be conducted under the terms of any operating agreement, unit operating
agreement, contract for development, or similar instrument affecting or
pertaining to any of the Subject Interests. If Grantor elects to be a
non-participating party under any such arrangement with respect to any operation
on any portion of the Subject Interests or elects to be an abandoning party with
respect to a Subject Well, the consequence of which election is that Grantor’s
interest in such Subject Well is temporarily (i.e., during a recoupment period)
or permanently relinquished to the parties participating in such operations, or
electing not to abandon such Subject Well, then the costs and proceeds
attributable to such relinquished interest shall not, for the period of such
relinquishment (which may be a continuous and permanent period), be debited or
credited to the Developed Properties Net Profits Account or the Remaining
Properties Net Profits Account, and such relinquished interest shall not, for
the period of such relinquishment, be considered to be subject to the Developed
Properties Net Profits Interest or the Remaining Properties Net Profits
Interest. Notwithstanding the foregoing, Grantor shall not elect, as to any
portion of the Subject Interests, to be a non-participating party with respect
to any operation contemplated in this Section 5.3 in the event any Affiliate of
Grantor will also be a participating party in such operation.

Section 5.4 Marketing. Grantor shall have exclusive charge and control of the
marketing of all Subject Hydrocarbons. Grantor shall market or cause to be
marketed all commercial quantities of the Subject Hydrocarbons in accordance
with Section 5.1(a), and shall not be entitled to deduct from the calculation of
Developed Properties Net Profits or Remaining Properties Net Profits any fee for
marketing the Subject Hydrocarbons allocable to the

 

34



--------------------------------------------------------------------------------

Development Properties Net Profits Interest or the Remaining Properties Net
Profits Interest other than fees for marketing paid to non-Affiliates. Grantor
shall not enter into any Hedges (other than the Existing Hedges) with respect to
the Subject Hydrocarbons from and after the Effective Time or modify or
terminate the Existing Hedges. Grantee shall have no right to take in kind any
Subject Hydrocarbons.

Section 5.5 Leases. Grantor shall have the right to renew, extend, modify, amend
or supplement the Leases with respect to any of the lands or depths covered
thereby without the consent of Grantee. The Developed Properties Net Profits
Interest shall apply to all such renewals, extensions, modifications, amendments
and supplements of the Leases (but only as to Developed Properties Subject Wells
and to Targeted Formations covered by the predecessor lease and in which Grantor
had an interest under the predecessor lease). The Remaining Properties Net
Profits Interest shall apply to all such renewals, extensions, modifications,
amendments and supplements of the Remaining Properties Leases (but only to the
extent that the predecessor lease (including the lands and depths covered
thereby) was subject to the Remaining Properties Net Profits Interest. The
Overriding Royalty Interest shall apply to all such renewals, extensions,
modifications, amendments and supplements of the Remaining Properties Leases
(but only to the extent that the predecessor lease (including the lands and
depths, covered thereby) was subject to the Overriding Royalty Interest. No
renewal, extension, modification, amendment, or supplement shall adversely
affect any of Grantee’s rights hereunder disproportionately. Any fees payable
with respect to such renewal, extension, modification, amendment or supplement
shall be considered Developed Properties Gross Deductions or Remaining
Properties Gross Deductions, as appropriate, for purposes hereof. Grantor shall
promptly furnish Grantee with written notice of any renewal, extension,
modification, amendment, or supplementation that materially affects a Net
Profits Interest or the Overriding Royalty Interest, identifying the location
and the acreage covered thereby.

Section 5.6 Abandonment. Grantor shall have (without the further consent of or
notice to Grantee) the right to release, surrender or abandon its interest in
any portion of the Subject Interests that Grantor reasonably believes, in
accordance with the standard set forth in Section 5.1(a), will no longer produce
(or be capable of producing) Subject Hydrocarbons in paying quantities. The
effect of such release, surrender or abandonment will be to release, surrender
or abandon the Net Profits Interests and the Overriding Royalty Interest insofar
as the Net Profits Interests or the Overriding Royalty Interest cover the
applicable portion of the Subject Interests so released, surrendered or
abandoned by Grantor. Following any such release, surrender or abandonment,
Grantor will promptly notify Grantee in writing of the portion of the Subject
Interests that has been released, surrendered or abandoned, and the date on
which such release, surrender or abandonment has occurred. Further, Grantor
shall have the right to release, surrender or abandon any portion of the Subject
Interests if (a) such release, surrender or abandonment is necessary for health,
safety or environmental reasons, or (b) in the case of Developed Properties
Subject Interests, the Developed Properties Subject Hydrocarbons that would have
been produced from the released, surrendered or abandoned portion of the
Developed Properties Subject Interests would reasonably be expected to be
produced from Developed Properties Subject Wells located on the remaining
portion of the Developed Properties Subject Interests; or in the case of
Remaining Properties Subject Interests, the Remaining Properties Subject
Hydrocarbons that would have been produced from the released, surrendered or
abandoned portion of the Remaining Properties Subject Interests would reasonably
be expected to be produced from Remaining Properties Subject Wells located on
the remaining portion of the Remaining Properties Subject Interests.

 

35



--------------------------------------------------------------------------------

Section 5.7 Contracts with Affiliates. Grantor and its Affiliates may perform
services and furnish supplies or equipment with respect to the Subject Interests
that are required to operate the Subject Interests and treat the costs of such
services or furnishing of such supplies or equipment as Developed Properties
Gross Deductions or Remaining Properties Gross Deductions, as appropriate, for
purposes hereof. The terms of the provision of such services or furnishing of
supplies or equipment shall be substantially similar to those terms available
from non-Affiliates in the same area as the applicable portion of the Subject
Interests that are engaged in the business of rendering comparable services or
furnishing comparable equipment and supplies, taking into consideration all such
terms, including the price, term, condition of supplies or equipment, and
availability of supplies or equipment.

Section 5.8 Common Usage. If Materials, or wells or facilities located on or
used in connection with the Developed Properties Subject Interests, are used in
connection with the Remaining Properties Subject Interests, or vice versa, costs
attributable to such Materials, wells or facilities shall be allocated between
the Subject Interests by Grantor on a fair and equitable basis (without regard
to the existence of the Net Profits Interests).

Section 5.9 Well Take-Over.

(a) If prior to the plugging and abandonment of a Developed Properties Subject
Well, such well is taken over for use, exclusively, in connection with the
Remaining Properties Subject Interests, costs attributable to the plugging and
abandonment thereof shall not be Developed Properties Gross Deductions.

(b) Grantor shall have the right to cease production of Developed Properties
Subject Hydrocarbons from a Developed Properties Subject Well, and to use such
well exclusively in connection with the Remaining Properties Subject Interests,
even though such well is producing Developed Properties Subject Hydrocarbons in
paying quantities; provided that the number of such wells does not exceed ten
percent (10%) of the Developed Properties Subject Wells in any rolling ten-year
period. In the event that Grantor does so, (i) Grantee shall, upon receiving a
written request from Grantor, immediately execute, acknowledge and deliver to
Grantor a recordable instrument (reasonably acceptable to Grantor) that
terminates and releases the Developed Properties Net Profits Interest with
respect to the Developed Properties Subject Interest represented by the affected
Developed Properties Subject Well, and (ii) the Developed Properties Gross Fair
Value of the released portion of the Developed Properties Net Profits Interest
shall be considered a Developed Properties Offset Amount for purposes hereof
during the Payment Period in which the release occurs.

Section 5.10 No Personal Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS CONVEYANCE, GRANTEE SHALL NEVER BE PERSONALLY RESPONSIBLE FOR
THE PAYMENT OF ANY PART OF ANY LOSSES, COSTS, EXPENSES, LIABILITIES, DAMAGES OR
ANY OTHER AMOUNTS WHATSOEVER INCURRED IN CONNECTION WITH THE EXPLORING,
DEVELOPING,

 

36



--------------------------------------------------------------------------------

OPERATING OR MAINTAINING OF THE SUBJECT INTERESTS OR OTHERWISE INCURRED IN
CONNECTION WITH ANY ASPECT OF ANY ACTIVITIES ON OR RELATING TO THE SUBJECT
INTERESTS, AND, SUBJECT TO SECTION 4.1(f), ALL SUCH LOSSES, COSTS, EXPENSES,
LIABILITIES OR DAMAGES SHALL, TO THE EXTENT THE SAME RELATE TO ACTS, OMISSIONS,
EVENTS, CONDITIONS OR CIRCUMSTANCES OCCURRING FROM AND AFTER THE EFFECTIVE TIME,
BE TREATED AS DEVELOPED PROPERTIES GROSS DEDUCTIONS OR REMAINING PROPERTIES
GROSS DEDUCTIONS, AS APPROPRIATE, FOR PURPOSES HEREOF.

Section 5.11 Real Property Interest. IT IS THE EXPRESS INTENT OF THE PARTIES
THAT: (i) THE DEVELOPED PROPERTIES NET PROFITS INTEREST SHALL FOR ALL PURPOSES
CONSTITUTE (AND THIS CONVEYANCE SHALL CONCLUSIVELY BE CONSTRUED FOR ALL PURPOSES
AS CREATING) A SINGLE AND SEPARATE NON-POSSESSORY, NON-OPERATING, ROYALTY
INTEREST (IN THE FORM OF AN OVERRIDING ROYALTY INTEREST) IN AND TO THE DEVELOPED
PROPERTIES SUBJECT INTERESTS AND A FULLY VESTED AND FULLY CONVEYED INTEREST IN
REAL PROPERTY RUNNING WITH THE DEVELOPED PROPERTIES SUBJECT INTERESTS, (ii) THE
REMAINING PROPERTIES NET PROFITS INTEREST SHALL FOR ALL PURPOSES CONSTITUTE (AND
THIS CONVEYANCE SHALL CONCLUSIVELY BE CONSTRUED FOR ALL PURPOSES AS CREATING) A
SINGLE AND SEPARATE NON-POSSESSORY, NON-OPERATING, ROYALTY INTEREST (IN THE FORM
OF AN OVERRIDING ROYALTY INTEREST) IN AND TO THE REMAINING PROPERTIES SUBJECT
INTERESTS AND A FULLY VESTED AND FULLY CONVEYED INTEREST IN REAL PROPERTY
RUNNING WITH THE REMAINING PROPERTIES SUBJECT INTERESTS, AND (iii) THE
OVERRIDING ROYALTY INTEREST SHALL FOR ALL PURPOSES CONSTITUTE (AND THIS
CONVEYANCE SHALL CONCLUSIVELY BE CONSTRUED FOR ALL PURPOSES AS CREATING) A
SINGLE AND SEPARATE NON-POSSESSORY, NON-OPERATING, ROYALTY INTEREST (IN THE FORM
OF AN OVERRIDING ROYALTY INTEREST) IN AND TO THE ORI PROPERTIES SUBJECT
INTERESTS AND A FULLY VESTED AND FULLY CONVEYED INTEREST IN REAL PROPERTY
RUNNING WITH THE ORI PROPERTIES SUBJECT INTERESTS.

ARTICLE VI

TRANSFERS AND CHARGES

Section 6.1 Assignment by Grantor Subject to Net Profits Interests.

(a) Right to Sell.

(i) Grantor may from time to time Transfer its interest in the Subject
Interests, or any part thereof or undivided interest therein, subject to the
applicable Net Profits Interest (and the Developed Properties Debit Balance, if
any, in the corresponding portion of the Developed Properties Net Profits
Account, and the Remaining Properties Debit Balance Amount, if any, in the
corresponding portion of the Remaining Properties Net Profits Account, as
applicable), the Overriding Royalty Interest if applicable, and this Conveyance.
Subject to Section 6.1(a)(ii), Grantor shall cause the assignee, purchaser,
transferee or grantee of any such transaction to take the affected Subject
Interests subject to the applicable Net Profits Interest, the Overriding Royalty
Interest, if applicable, and this Conveyance and, from and after the actual date
of any such Transfer, to assume Grantor’s obligations under this Conveyance with
respect to such Subject Interests.

 

37



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, Grantor may from time to time Transfer to
non-Affiliates of Grantor, free and clear of the applicable Net Profits
Interest, the Overriding Royalty Interest and this Conveyance, any of the
Developed Properties Subject Interests and any of the Remaining Properties
Subject Interests that, together, account for less than or equal to 0.25% of the
total production of Developed Properties Subject Hydrocarbons from the Developed
Properties Subject Interests in the preceding twelve (12) month period and
Remaining Properties Subject Hydrocarbons from the Remaining Properties Subject
Interests in the preceding twelve (12) month period. The aggregate Fair Value of
all portions of the Developed Properties Net Profits Interest and the Remaining
Properties Net Profits Interest released in connection with such Transfers shall
not exceed an aggregate Fair Value of five hundred thousand dollars ($500,000)
during any consecutive twelve (12) month period. In the event of any such
Transfer, (A) Grantor shall deliver a certificate to Grantee certifying
Grantor’s compliance with the relevant provisions of this Conveyance, (B) the
Developed Properties Gross Fair Value of the released portion of the Developed
Properties Net Profits Interest shall be considered a Developed Properties
Offset Amount, and the Remaining Properties Gross Fair Value of the released
portion of the Remaining Properties Net Profits Interest shall be considered a
Remaining Properties Offset Amount, for purposes hereof during the Payment
Period in which the Transfer occurs, and (C) Grantee shall, upon receiving a
written request from Grantor, immediately prior to any such Transfer, execute,
acknowledge, and deliver to Grantor a recordable instrument (reasonably
acceptable to Grantor) that terminates and releases the applicable Net Profits
Interest (and the Overriding Royalty Interest if applicable) with respect to the
Subject Interests being Transferred.

(b) Effect of Sale. From and after the actual date of any of the Transfers
described in Section 6.1(a) by Grantor, Grantor (and in the case of
Section 6.1(a)(ii) only, any assignee, purchaser, transferee or grantee of the
Subject Interests) shall be relieved of all obligations, requirements, and
responsibilities arising under this Conveyance with respect to the Subject
Interests Transferred, except for those that accrued prior to such date.

(c) Allocation of Consideration. Grantee is not entitled to receive any share of
the sales proceeds received by Grantor in any transaction permitted by this
Section 6.1.

(d) Separate Interest. Effective on the effective date of any Transfer of any
Subject Interest pursuant to Section 6.1(a)(i), Developed Properties Gross
Profits, Remaining Properties Gross Profits, Developed Properties Excluded
Proceeds, Remaining Properties Excluded Proceeds, Developed Properties Net
Deductions, Remaining Properties Net Deductions, Developed Properties Gross
Deductions, Remaining Properties Gross Deductions, Developed Properties Offset
Amounts, Remaining Properties Offset Amounts, Developed Properties Net Profits,
Remaining Properties Net Profits, ORI Properties Gross Profits and Overriding
Royalty Interest Proceeds shall thereafter be calculated and determined
separately (by

 

38



--------------------------------------------------------------------------------

the assignee, purchaser, transferee or grantee) with respect to such Transferred
Subject Interests, taking into consideration the Developed Properties Debit
Balance, if any, in the corresponding portion of the Developed Properties Net
Profits Account, and the Remaining Properties Debit Balance Amount, if any, in
the corresponding portion of the Remaining Properties Net Profits Account, as
applicable; and Developed Properties Net Deductions, Remaining Properties Net
Deductions, Developed Properties Gross Profits, Remaining Properties Gross
Profits and Overriding Royalty Interest Proceeds during each Payment Period in
respect of the Subject Interests Transferred shall reflect items received or
incurred by the assignee, purchaser, transferee or grantee, and shall be
calculated in accordance with Article IV hereof.

Section 6.2 Release of Other Properties. Notwithstanding anything herein to the
contrary, in the event that any Person notifies Grantor that, pursuant to a
Prior Reversionary Interest, Grantor is required to convey all or any portion of
the Subject Interests (or the Net Profits Interests (and the Overriding Royalty
Interest if applicable) with respect to all or any portion of the Subject
Interests) to such Person or cease production from any Subject Well, Grantor
shall have the right (without further consent or notice to Grantee) to provide
such conveyance with respect to such portion of the Subject Interests (or the
Net Profits Interests (and the Overriding Royalty Interest if applicable) with
respect to such portion of the Subject Interests) or permanently cease
production from any such Subject Well. If in connection with any such conveyance
or permanent cessation of production pursuant to any Prior Reversionary
Interest, Grantor receives compensation attributable to all or any portion of
the Net Profits Interests (and the Overriding Royalty Interest if applicable)
(“Reversionary Compensation”), an amount equal to the Gross Reversionary
Compensation shall be considered a Developed Properties Offset Amount in the
case of the Developed Properties Net Profits Interest or a Remaining Properties
Offset Amount in the case of the Remaining Properties Net Profits Interest, for
purposes hereof during the Payment Period in which Grantor receives the
Reversionary Compensation. In connection with any such conveyance or permanent
cessation of production, Grantee shall, on request, immediately prior to such
event, execute, acknowledge, and deliver to Grantor a recordable instrument
(reasonably acceptable to Grantor) that terminates and releases the applicable
Net Profits Interest (and the Overriding Royalty Interest if applicable) with
respect to any such portion of the Subject Interests or Subject Well, as
applicable, to Grantor. From and after the actual date of any such conveyance or
permanent cessation of production, Grantor and any assignee, purchaser,
transferee or grantee of such Subject Interest (or the applicable Net Profits
Interest (and the Overriding Royalty Interest if applicable) with respect to
such Subject Interest) shall be relieved of all obligations, requirements, and
responsibilities arising under the applicable Net Profits Interest (and the
Overriding Royalty Interest if applicable) or this Conveyance with respect to
such portion of the Subject Interests, except for those that accrued prior to
such date.

Section 6.3 Mortgages and Security Interests. Nothing herein shall prevent
Grantor from granting a lien, mortgage, security interest or other charge in
Grantor’s interest in any property, including the Subject Interests and the
Subject Hydrocarbons. Grantor agrees that it shall cause each agreement,
indenture, bond, deed of trust, filing, application or other instrument that
creates or purports to create a lien, mortgage, security interest or other
charge secured by the Subject Interests, the Subject Hydrocarbons or the
proceeds from the sale of the Subject Hydrocarbons to include an express
agreement and acknowledgement by the parties thereto that

 

39



--------------------------------------------------------------------------------

the Net Profits Interests (and the Overriding Royalty Interest if applicable)
are senior in right of payment and collection to any and all obligations created
thereby in respect of the Subject Interests, the Subject Hydrocarbons or the
proceeds from the sale of the Subject Hydrocarbons. The preceding sentence shall
not apply to any agreement, indenture, bond, deed of trust, filing, application
or other instrument that creates a lien, mortgage, security interest or other
charge secured by not more than Grantor’s residual interest in the Subject
Interests, the Subject Hydrocarbons or the proceeds from the sale of the Subject
Hydrocarbons.

Section 6.4 Rights of Mortgagee, Pledgee or Trustee. If Grantee shall at any
time execute a mortgage, pledge or deed of trust covering all or part of the Net
Profits Interests or the Overriding Royalty Interest, the mortgagee(s),
pledge(s) or trustee(s) therein named or the holder of any obligation secured
thereby shall be entitled, to the extent such mortgage, pledge or deed of trust
so provides, to exercise all the rights, remedies, powers, and privileges
conferred upon Grantee by the terms of this Conveyance and to give or withhold
all consents required to be obtained hereunder by Grantee, but the provisions of
this Section 6.4 shall in no way be deemed or construed to impose upon Grantor
any obligation or liability undertaken by Grantee under such mortgage, pledge or
deed of trust or under any obligation secured thereby.

Section 6.5 Assignment or Mortgage by Grantee. Grantee shall provide Grantor
with written notice of any Transfer, mortgage or pledge of all or any portion of
the Net Profits Interests or Overriding Royalty Interest. No such Transfer,
mortgage or pledge will affect the method of computing Developed Properties
Gross Profits, Remaining Properties Gross Profits, Developed Properties Excluded
Proceeds, Remaining Properties Excluded Proceeds, Developed Properties Net
Deductions, Remaining Properties Net Deductions, Developed Properties Gross
Deductions, Remaining Properties Gross Deductions, Developed Properties Offset
Amounts, Remaining Properties Offset Amounts, Developed Properties Net Profits,
Remaining Properties Net Profits, ORI Properties Gross Profits or Overriding
Royalty Interest Proceeds or impose any obligation or liability on Grantor.
Grantor shall never be obligated to pay the Developed Properties NPI Payment
Amount, Remaining Properties NPI Payment Amount and Overriding Royalty Interest
Proceeds (or portions thereof) to more than one Person. If more than one Person
is ever entitled to receive payment of any part of the Developed Properties NPI
Payment Amount, Remaining Properties NPI Payment Amount or Overriding Royalty
Interest Proceeds, Grantor may suspend payments of the Developed Properties NPI
Payment Amount, Remaining Properties NPI Payment Amount and Overriding Royalty
Interest until the concurrent owners or claimants of the Net Profits Interests
and the Overriding Royalty Interest or the right to receive payment of the
Developed Properties NPI Payment Amount, Remaining Properties NPI Payment Amount
or Overriding Royalty Interest Proceeds, appoint one Person in writing to
receive all payments of the Developed Properties NPI Payment Amount, Remaining
Properties NPI Payment Amount and Overriding Royalty Interest Proceeds on their
behalf. Grantor may thereafter conclusively rely upon the authority of that
Person to receive payments of the Developed Properties NPI Payment Amount,
Remaining Properties NPI Payment Amount and Overriding Royalty Interest Proceeds
and shall be under no further duty to inquire into the authority or performance
of such Person.

 

40



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices and other communications which are required or
may be given pursuant to this Conveyance must be given in writing, in English
and delivered personally, by courier, by telecopy or by registered or certified
mail, postage prepaid, as follows:

If to Grantor:

Pacific Coast Energy Company LP

515 South Flower Street, Suite 4800

Los Angeles, California 90071

Attn: Gregory C. Brown

Facsimile: (213) 225-5917

If to Grantee:

Pacific Coast Oil Trust

c/o The Bank of New York Mellon Trust Company, N.A.

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attn: Michael J. Ulrich

Facsimile: (512) 479-2253

Either Party may change its address for notice purposes by giving notice to the
other Party in the manner set forth above. All notices shall be deemed to have
been duly given at the time of receipt by the Party to which such notice is
addressed.

Section 7.2 Ownership of Certain Property. The Net Profits Interests and the
Overriding Royalty Interest do not include any right, title, or interest in and
to any personal property, fixtures, or equipment and are exclusively interests
in and to the applicable Subject Interests and the applicable Subject
Hydrocarbons.

Section 7.3 Non-Recourse. Grantee shall look solely to the Developed Properties
Net Profits for the satisfaction and discharge of the Developed Properties Net
Profits Interest, to the Remaining Properties Net Profits for the satisfaction
and discharge of the Remaining Properties Net Profits Interest and to the
balance in the Overriding Royalty Account for the satisfaction and discharge of
the Overriding Royalty Interest, and except in the event of Grantor’s failure to
pay as required by Section 4.4, Grantor shall not be liable for such
satisfaction or discharge. Grantor shall not have any liability (and Grantee
shall have no recourse or remedy against Grantor) in the event that (i) the
Developed Properties Subject Interests terminate without having generated the
Developed Properties Subject Hydrocarbons, Developed Properties Net Profits or
Developed Properties NPI Payment Amount that are expected to be generated during
the term of the Developed Properties Net Profits Interest, (ii) the Remaining
Properties Subject Interests terminate without having generated the Remaining
Properties Subject Hydrocarbons, Remaining Properties Net Profits or Remaining
Properties NPI Payment Amount that are expected to be generated during the term
of the Remaining Properties Net Profits Interests, or (iii) the ORI Properties
Subject Interests terminate without having generated the ORI Properties Subject
Hydrocarbons or Overriding Royalty Interest Proceeds that are expected to be
generated during the term of the Overriding Royalty Interest.

 

41



--------------------------------------------------------------------------------

Section 7.4 Payments. Grantor shall transfer or cause to be transferred all
monies to which Grantee is entitled hereunder by Federal funds wire transfer not
later than the date when due, to Grantee at the bank account specified by
Grantee in writing to Grantor.

Section 7.5 Amendments. This Conveyance may not be amended, altered or modified
except pursuant to a written instrument executed by the Parties.

Section 7.6 Further Assurances. The Parties shall from time to time do and
perform such further acts and execute and deliver such further instruments,
conveyances, and documents as may be required or reasonably requested by the
other Party to establish, maintain, or protect the respective rights and
remedies of the Parties and to carry out and effectuate the intentions and
purposes of this Conveyance.

Section 7.7 Waivers. Any failure by either Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by such Party and
expressly identified as a waiver, but not in any other manner. No waiver of, or
consent to a change in, any of the provisions of this Conveyance shall be deemed
or shall constitute a waiver of, or consent to a change in, other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.

Section 7.8 Severability. The invalidity or unenforceability of any term or
provision of this Conveyance in any situation or jurisdiction shall not affect
the validity or enforceability of the other terms or provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction and the remaining terms and provisions
shall remain in full force and effect, unless doing so would result in an
interpretation of this Conveyance which is manifestly unjust.

Section 7.9 No Partition. The Parties acknowledge that Grantee has no right or
interest that would permit Grantee to partition any portion of the Leases or
Subject Interests, and Grantee hereby waives any such right.

Section 7.10 Governing Law. THIS CONVEYANCE AND THE LEGAL RELATIONS BETWEEN THE
PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REFERENCE TO CONFLICTS OF LAW RULES OR PRINCIPLES
THAT MAY REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

Section 7.11 Rule Against Perpetuities. It is not the intent of the Parties that
any provision herein violate any applicable law regarding the rule against
perpetuities or other rules regarding the vesting or duration of estates, and
this Conveyance shall be construed as not violating any such rule to the extent
the same can be so construed consistent with the expressed intent of the Parties
as set forth herein. In the event, however, that any provision hereof is
determined to violate any such rule, then such provision shall nevertheless be
effective for the

 

42



--------------------------------------------------------------------------------

maximum period (but not longer than the maximum period) permitted by such rule
that will result in no violation. To extent that the maximum period is permitted
to be determined by reference to “lives in being,” the Parties agree that “lives
in being” shall refer to the lifetime of the last survivor of the descendents of
the late Joseph P. Kennedy (the father of the late John F. Kennedy, the 35th
President of the United States of America) living as of the Effective Time.

Section 7.12 Tax Matters. Without limiting the disclaimer in Section 5.1(d)(ii),
nothing herein contained shall be construed to constitute a partnership or to
cause either Party (under state law or for tax purposes) to be treated as being
the agent of, or in partnership with, the other Party. Grantor may cause to be
withheld from any payment hereunder any tax withholding required by law or
regulations, including, in the case of any withholding obligation arising from
income that does not give rise to any cash or property from which any applicable
withholding tax could be satisfied, by way of set off against any subsequent
payment of cash or property hereunder.

Section 7.13 Counterparts. This Conveyance may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one instrument. No Party shall be bound until such
time as all of the Parties have executed counterparts of this Conveyance. To
facilitate recordation, there may be omitted from the Exhibits to this
Conveyance in certain counterparts descriptions of property located in recording
jurisdictions other than the jurisdiction in which the particular counterpart is
to be filed or recorded.

Section 7.14 Conspicuous. GRANTOR AND GRANTEE AGREE THAT, TO THE EXTENT REQUIRED
BY APPLICABLE LAW TO BE EFFECTIVE OR ENFORCEABLE, THE PROVISIONS IN THIS
CONVEYANCE IN ALL CAPS FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE
LAW.

Section 7.15 Binding Effect. All the covenants, restrictions and agreements of
Grantor herein contained shall be deemed to be covenants running with the
Subject Interests and the lands affected thereby. All of the provisions hereof
shall inure to the benefit of Grantee and its successors and assigns and shall
be binding upon Grantor and its successors and assigns and all other owners of
the Subject Interests or any part thereof or any interest therein.

Section 7.16 Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY,
NONE OF GRANTOR, GRANTEE OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE ENTITLED
TO CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION
WITH THIS CONVEYANCE, AND EACH PARTY, FOR ITSELF AND ON BEHALF OF ITS
AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO CONSEQUENTIAL, SPECIAL,
INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS CONVEYANCE AND
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 7.17 Term. The Developed Properties Net Profits Interest shall remain in
full force and effect as long as (i) any portion of the Developed Properties
Subject Interests not comprised of fee interests is in full force and effect,
and (ii) any portion of the Developed Properties Subject Interests comprised of
fee interests is producing Hydrocarbons in commercial

 

43



--------------------------------------------------------------------------------

quantities. At any time after the termination of the Developed Properties Net
Profits Interest, Grantee shall, upon the request of Grantor, execute and
deliver such instruments as may be necessary to evidence the termination of the
Developed Properties Net Profits Interest. The Remaining Properties Net Profits
Interest shall remain in full force and effect as long as (i) any portion of the
Remaining Properties Subject Interests not comprised of fee interests is in full
force and effect, and (ii) any portion of the Remaining Properties Subject
Interests comprised of fee interests is producing Hydrocarbons in commercial
quantities. At any time after the termination of the Remaining Properties Net
Profits Interest, Grantee shall, upon the request of Grantor, execute and
deliver such instruments as may be necessary to evidence the termination of the
Remaining Properties Net Profits Interest. The Overriding Royalty Interest shall
remain in full force and effect as long as any portion of the ORI Properties
Subject Interests is in full force and effect. At any time after the termination
of the Overriding Royalty Interest, Grantee shall, upon the request of Grantor,
execute and deliver such instruments as may be necessary to evidence the
termination of the Overriding Royalty Interest.

Section 7.18 Trust Agreement. This Conveyance is delivered pursuant to, and
hereby made subject to, the terms and conditions of the Trust Agreement. In the
event that any provision of this Conveyance is construed to conflict with any
provision of the Trust Agreement, the provisions of the Trust Agreement shall be
deemed controlling to the extent of such conflict.

Section 7.19 No Third Party Beneficiaries. Nothing in this Conveyance shall
entitle any Person other than the Parties to any claims, cause of action, remedy
or right of any kind.

Section 7.20 Construction. The Parties acknowledge that (a) Grantor and Grantee
have had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transaction contemplated hereby, (b) this
Conveyance is the result of arms-length negotiations from equal bargaining
positions, and (c) Grantor and Grantee and their respective counsel participated
in the preparation and negotiation of this Conveyance. Any rule of construction
that a document be construed against the drafter shall not apply to the
interpretation or construction of this Conveyance.

Section 7.21 Merger Clause. This Conveyance and the Trust Documents constitute
the entire agreement between the Parties pertaining to the subject matter
hereof, and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties pertaining to the subject
matter hereof.

Section 7.22 Reliance by Third Parties. No third party (including operators,
production purchasers and disbursing parties) is responsible for calculating or
separately reporting and paying to Grantee any sums that are potentially
attributable to the Net Profits Interests or the Overriding Royalty Interest;
and such third parties may include the interest of Grantee within the interest
credited to Grantor for all purposes. Grantor shall attend to the actual
distribution of the Developed Properties NPI Payment Amount, the Remaining
Properties NPI Payment Amount and the Overriding Royalty Interest Proceeds to
Grantee as provided in this Conveyance. To the extent that any provision of a
state oil and gas proceeds payment statute requires an operator, production
purchaser or disbursing party to account for and separately pay proceeds of
production attributable to the Net Profits Interests or the Overriding Royalty
Interest, Grantor and Grantee specifically (a) authorize such third parties to
include the Net Profits Interests or the

 

44



--------------------------------------------------------------------------------

Overriding Royalty Interest within the interest credited to Grantor, and
(b) waive the application of such statute, to the extent possible, and such
payment shall be made to Grantor directly. No third party shall be under any
obligation to inquire as to, or to see to, the application by Grantor of the
proceeds received by it from any sale of production attributable to the Net
Profits Interests or the Overriding Royalty Interest.

Section 7.23 Replacement Conveyance. This Conveyance replaces and supersedes
that certain Conveyance of Net Profits Interests and Overriding Royalty Interest
from Grantor to Grantee executed on May 8, 2012 and covering the same properties
and interests covered by this Conveyance; and said Conveyance of Net Profits
Interests and Overriding Royalty Interest shall be null and void, and of no
force and effect.

[Signature Page Follows]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Conveyance has been signed by each of the Parties on
the Execution Date and duly acknowledged before the undersigned Notary Public.

 

GRANTOR:

 

Pacific Coast Energy Company LP

 

By its General Partner, PCEC (GP) LLC

By:   /s/ Randall H. Breitenbach

Name: Randall H. Breitenbach

Title: Chief Executive Officer

 

GRANTEE:

 

Pacific Coast Oil Trust

 

By its Trustee, The Bank of New York

Mellon Trust Company, N.A.

By:   /s/ Michael J. Ulrich

Name: Michael J. Ulrich

Title: Vice President

[Signature Page – Conveyance]



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    )       )    ss. COUNTY OF LOS ANGELES    )   

On June 11, 2012, before me, Ronald G. Patton, Notary Public,

        Date

personally appeared Randall H. Breitenbach, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing paragraph is true
and correct.

 

    WITNESS my hand and official seal.       /s/     Ronald G. Patton        
Place Notary Seal Above       Signature of Notary Public

[Acknowledgement Page – Conveyance]



--------------------------------------------------------------------------------

STATE OF TEXAS    §       §    COUNTY OF TRAVIS    §   

This instrument was acknowledged before me on June 12, 2012, by Michael J.
Ulrich as Vice President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America, the Trustee of Pacific Coast Oil Trust, a Delaware statutory trust, on
behalf of said national banking association and trust.

 

[Seal]   Sarah Newell  

Notary Public in and for

The State of Texas

Notary’s Name (Printed): Sarah Newell

My commission expires: 02-16-14

[Acknowledgement Page – Conveyance]



--------------------------------------------------------------------------------

EXHIBIT A

ATTACHED TO AND MADE A PART OF THAT

CERTAIN CONVEYANCE OF NET PROFITS INTERESTS

AND OVERRIDING ROYALTY INTEREST

DATED AS OF APRIL 1, 2012

LEASES

(see attached)

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-1

ATTACHED TO AND MADE A PART OF THAT

CERTAIN CONVEYANCE OF NET PROFITS INTERESTS

AND OVERRIDING ROYALTY INTEREST

DATED AS OF APRIL 1, 2012

AFEs (DEVELOPED PROPERTIES)

(see attached)

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

ATTACHED TO AND MADE A PART OF THAT

CERTAIN CONVEYANCE OF NET PROFITS INTERESTS

AND OVERRIDING ROYALTY INTEREST

DATED AS OF APRIL 1, 2012

AFEs (REMAINING PROPERTIES)

(see attached)

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT C

ATTACHED TO AND MADE A PART OF THAT

CERTAIN CONVEYANCE OF NET PROFITS INTERESTS

AND OVERRIDING ROYALTY INTEREST

DATED AS OF APRIL 1, 2012

EXISTING HEDGES

 

Commodity

  

Counterparty

  

Instrument

  

Quantity (bbls/d)

  

Pricing

($/bbl)

  

Effective Date

  

Termination Date

Oil - Brent IPE    Wells Fargo    Swap    2000 bbls/d    $115.00    4/01/2012   
3/31/2014

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

ATTACHED TO AND MADE A PART OF THAT

CERTAIN CONVEYANCE OF NET PROFITS INTERESTS

AND OVERRIDING ROYALTY INTEREST

DATED AS OF APRIL 1, 2012

DEVELOPED PROPERTIES SUBJECT WELLS

(see attached)

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

ATTACHED TO AND MADE A PART OF THAT

CERTAIN CONVEYANCE OF NET PROFITS INTERESTS

AND OVERRIDING ROYALTY INTEREST

DATED AS OF APRIL 1, 2012

ORI PROPERTIES SUBJECT INTERESTS

(see attached)

 

Exhibit E